

Exhibit 10.1




--------------------------------------------------------------------------------

LENNAR CORPORATION
as Issuer,
the GUARANTORS
party hereto
and
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
as Trustee

--------------------------------------------------------------------------------

INDENTURE
Dated as of February 4, 2013

--------------------------------------------------------------------------------

4.125% Senior Notes due 2018, Series A
4.125% Senior Notes due 2018, Series B

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






TIA Section
 
Indenture Section
310
(a)(1)
 
7.10
 
(a)(2)
 
7.10
 
(a)(3)
 
N.A.
 
(a)(4)
 
N.A.
 
(a)(5)
 
7.10
 
(b)
 
7.8; 7.10; 11.2
 
(c)
 
N.A.
311
(a)
 
7.11
 
(b)
 
7.11
 
(c)
 
N.A.
312
(a)
 
2.5
 
(b)
 
11.4
 
(c)
 
11.4
313
(a)
 
7.6
 
(b)(1)
 
N.A.
 
(b)(2)
 
N.A.
 
(c)
 
7.6; 11.2
 
(d)
 
7.6
314
(a)
 
4.2; 4.4; 11.2
 
(b)
 
N.A.
 
(c)(1)
 
7.2; 11.5
 
(c)(2)
 
7.2; 11.5
 
(c)(3)
 
N.A.
 
(d)
 
N.A.
 
(e)
 
11.6
 
(f)
 
N.A.
315
(a)
 
7.1(b)
 
(b)
 
7.5; 11.2
 
(c)
 
7.1(a)
 
(d)
 
6.5; 7.1(c)
 
(e)
 
6.12
316
(a)(1)(A)
 
6.5
 
(a)(1)(B)
 
6.4
 
(a)(2)
 
N.A.
 
(b)
 
6.7
 
(c)
 
1.1, 2.5, 9.4
317
(a)(1)
 
6.8
 
(a)(2)
 
6.9
 
(b)
 
2.4
318
(a)
 
11.1
 
(c)
 
11.1

 
 
N.A. means Not Applicable.
Note:
This cross-reference table shall not, for any purpose, be deemed to be a part of
the Indenture.


(i)

--------------------------------------------------------------------------------






ARTICLE I.
DEFINITIONS AND INCORPORATION BY REFERENCE
1


 
Section 1.1. Definitions
1


 
Section 1.2. Incorporation by Reference of TIA
10


 
Section 1.3. Rules of Construction
10


 
 
 
ARTICLE II.
THE NOTES
11


 
Section 2.1. Form and Dating
11


 
Section 2.2. Execution and Authentication; Aggregate Principal Amount
12


 
Section 2.3. Registrar and Paying Agent
12


 
Section 2.4. Paying Agent to Hold Assets in Trust
13


 
Section 2.5. Holder Lists
13


 
Section 2.6. Transfer and Exchange
13


 
Section 2.7. Replacement Notes
14


 
Section 2.8. Outstanding Notes
14


 
Section 2.9. Treasury Notes
15


 
Section 2.10. Temporary Notes
15


 
Section 2.11. Cancellation
15


 
Section 2.12. Defaulted Interest
15


 
Section 2.13. CUSIP Number
16


 
Section 2.14. Deposit of Monies
16


 
Section 2.15. Restrictive Legends
17


 
Section 2.16. Book-Entry Provisions for Global Security
17


 
Section 2.17. Special Transfer Provisions
18


 
Section 2.18. Additional Interest Under Registration Rights Agreement
21


 
 
 
ARTICLE III.
REDEMPTION
21


 
Section 3.1. Optional Redemption by the Company
21


 
 
 
ARTICLE IV.
COVENANTS
22


 
Section 4.1. Payment of Notes
22


 
Section 4.2. Reporting
22


 
Section 4.3. Corporate Existence
23


 
Section 4.4. Compliance Certificate
23


 
Section 4.5. Further Instruments and Acts
23


 
Section 4.6. Limitations on Liens
23


 
Section 4.7. Sale-Leaseback Transactions
25


 
Section 4.8. Furnishing Guarantees
26


 
Section 4.9. Change of Control
27


 
 
 
ARTICLE V.
SUCCESSOR CORPORATION
30


 
Section 5.1. Company May Consolidate, etc., Only on Certain Terms
30


 
Section 5.2. Successor Corporation Substituted
30


 
 
 
ARTICLE VI.
DEFAULTS AND REMEDIES
30


 
Section 6.1. Events of Default
30


 
Section 6.2. Acceleration of Maturity; Rescission and Annulment
31


 
Section 6.3. Other Remedies
33




(ii)

--------------------------------------------------------------------------------




 
Section 6.4. Waiver of Existing Defaults
33


 
Section 6.5. Control by Majority
33


 
Section 6.6. Payments of Notes on Default; Suit Therefor
33


 
Section 6.7. Limitation on Suits
34


 
Section 6.8. Collection Suit by Trustee
34


 
Section 6.9. Trustee May File Proofs of Claim
34


 
Section 6.10. Restoration of Positions
35


 
Section 6.11. Priorities
34


 
Section 6.12. Undertaking for Costs
35


 
Section 6.13. Stay, Extension or Usury Laws
35


 
Section 6.14 Liability of Stockholders, Officers, Directors and Incorporators
36


 
 
 
ARTICLE VII.
TRUSTEE
36


 
Section 7.1. Duties of Trustee
36


 
Section 7.2. Rights of Trustee
37


 
Section 7.3. Individual Rights of Trustee
38


 
Section 7.4. Trustee’s Disclaimer
38


 
Section 7.5. Notice of Defaults
39


 
Section 7.6. Reports by Trustee
39


 
Section 7.7. Compensation and Indemnity
39


 
Section 7.8. Replacement of Trustee
40


 
Section 7.9. Successor Trustee by Merger, etc
41


 
Section 7.10. Eligibility; Disqualification
41


 
Section 7.11. Preferential Collection of Claims
41


 
 
 
ARTICLE VIII.
DISCHARGE OF INDENTURE
41


 
Section 8.1. Termination of the Company’s Obligations
41


 
Section 8.2. Application of Trust Money
42


 
Section 8.3. Officers’ Certificate; Opinion of Counsel
42


 
Section 8.4. Repayment to the Company
42


 
Section 8.5. Reinstatement
42


 
 
 
ARTICLE IX.
MODIFICATION OF THE INDENTURE
43


 
Section 9.1. Without Consent of Holders
43


 
Section 9.2. With Consent of Holders
43


 
Section 9.3. Compliance with Trust Indenture Act
44


 
Section 9.4. Revocation and Effect of Consents
44


 
Section 9.5. Notation on or Exchange of Notes
44


 
Section 9.6. Trustee to Sign Amendments, etc
44


 
 
 
ARTICLE X.
GUARANTEE OF NOTES
45


 
Section 10.1. Unconditional Guarantee
45


 
Section 10.2. Limitations on Guarantees; Release or Suspension of Particular
Guarantors’ Obligations
46


 
Section 10.3. Execution and Delivery of Guarantee
46


 
Section 10.4. Release of a Guarantor due to Extraordinary Events
47


 
Section 10.5. Waiver of Subrogation
47


 
Section 10.6. No Set-Off
47


 
Section 10.7. Obligations Absolute
48




(iii)

--------------------------------------------------------------------------------




 
Section 10.8. Obligations Continuing
48


 
Section 10.9. Obligations Not Reduced
48


 
Section 10.10. Obligations Reinstated
48


 
Section 10.11. Obligations Not Affected
48


 
Section 10.12. Waiver
49


 
Section 10.13. No Obligation to Take Action Against the Company
50


 
Section 10.14. Dealing with the Company and Others
50


 
Section 10.15. Default and Enforcement
50


 
Section 10.16. Amendment, etc
50


 
Section 10.17. Acknowledgment
51


 
Section 10.18. Costs and Expenses
51


 
Section 10.19. No Merger or Waiver; Cumulative Remedies
51


 
Section 10.20. Survival of Obligations
51


 
Section 10.21. Guarantee in Addition to Other Obligations
51


 
Section 10.22. Severability
51


 
Section 10.23. Successors and Assigns
51


 
Section 10.24. Acknowledgement under TIA
52


 
 
 
ARTICLE XI.
MISCELLANEOUS
52


 
Section 11.1. TIA Controls
52


 
Section 11.2. Notices
52


 
Section 11.3. Electronic Instructions/Directions
53


 
Section 11.4 Communications by Holders with Other Holders
53


 
Section 11.5. Certificate and Opinion as to Conditions Precedent
53


 
Section 11.6. Statements Required in Certificate or Opinion
54


 
Section 11.7. Rules by Trustee, Paying Agent, Registrar
54


 
Section 11.8. Legal Holidays
54


 
Section 11.9. Governing Law
55


 
Section 11.10. No Adverse Interpretation of Other Agreements
55


 
Section 11.11. No Personal Liability
55


 
Section 11.12. Successors
55


 
Section 11.13. Duplicate Originals
55


 
Section 11.14. Waiver of Jury Trial
55


 
Section 11.15. Force Majeure
55


 
Section 11.16. Severability
56


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


(iv)

--------------------------------------------------------------------------------




Exhibit A:
Form of Series A Note
 
 
 
Exhibit B:
Form of Series B Note
 
 
 
Exhibit C:
Restrictive Legend
 
 
 
Exhibit D:
Form of Certificate to be Delivered in Connection with Transfers to Non-QIB
Accredited Investors
 
 
 
Exhibit E:
Form of Certificate to be Delivered in Connection with Transfers Pursuant to
Regulation S
 
 
 
Exhibit F:
Form of Guarantee
 
 
 
Schedule I:
Guarantors
 
 
 


 
 




(v)

--------------------------------------------------------------------------------




INDENTURE, dated as of February 4, 2013, among LENNAR CORPORATION, a Delaware
corporation (the “Company”), each of the Guarantors party hereto and THE BANK OF
NEW YORK MELLON TRUST COMPANY, N.A., as Trustee (the “Trustee”).
The Company has duly authorized the creation of an issue of its 4.125% Senior
Notes due 2018, Series A and its 4.125% Senior Notes due 2018, Series B to be
issued in exchange for the 4.125% Senior Notes due 2018, Series A pursuant to
the Registration Rights Agreement (as defined herein) and, to provide therefor,
the Company has duly authorized the execution and delivery of this Indenture.
All things necessary to make the Notes (as defined), when duly issued and
executed by the Company, and authenticated and delivered hereunder, the valid
obligations of the Company, and to make this Indenture a legal, valid and
binding agreement of the Company, have been done.
Each party hereto agrees as follows for the benefit of the other parties and for
the equal and ratable benefit of the Holders (as defined herein) of the
Company’s 4.125% Senior Notes due 2018, Series A and Series B.
ARTICLE I.

DEFINITIONS AND INCORPORATION BY REFERENCE
Section 1.1.        Definitions.
“Additional Interest” shall have the meaning set forth in the Registration
Rights Agreement.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Agent” means any Registrar, Paying Agent or co-Registrar.
“Agent Members” has the meaning provided in Section 2.16.
“Authenticating Agent” has the meaning provided in Section 2.2.
“Bankruptcy Law” has the meaning provided in Section 6.1.
“Board of Directors” means the Board of Directors of the Company.
“Board Resolution” means a resolution by the Board of Directors or Executive
Committee of the Company certified by its Secretary or an Assistant Secretary as
being duly adopted and in full force and effect.

- 1 -

--------------------------------------------------------------------------------




“Business Day” means each Monday, Tuesday, Wednesday, Thursday or Friday which
is not a Legal Holiday in New York, New York.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of or in
such Person’s capital stock or other equity interests, and options, rights or
warrants to purchase such capital stock or other equity interests, whether now
outstanding or issued after the Issue Date.
“Change of Control Offer” has the meaning provided in Section 4.9(a).
“Change of Control Payment” has the meaning provided in Section 4.9(a).
“Change of Control Payment Date” has the meaning provided in Section 4.9(a).
“Class A Common Stock” shall mean the Company’s Class A common stock, par value
$.10 per share.
“Comparable Treasury Issue” means the United States Treasury security selected
by the Reference Treasury Dealer as having a maturity comparable to the
remaining term of the Notes to be redeemed that would be utilized, at the time
of selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the remaining term
of the Notes.
“Comparable Treasury Price” means, with respect to any Redemption Date, (i) the
average of the bid and asked prices for the Comparable Treasury Issue (expressed
in each case as a percentage of its principal amount) on the third Business Day
preceding such Redemption Date, as set forth in the daily statistical release
(or any successor release) published by the Federal Reserve Bank of New York and
designated “Composite 3:30 p.m. Quotations for U.S. Government Securities,” or
(ii) if such release (or any successor release) is not published or does not
contain such prices on such Business Day, (A) the average of the Reference
Treasury Dealer Quotations for such date, after excluding the highest and lowest
such Reference Treasury Dealer Quotations, or (B) if the Quotation Agent obtains
fewer than four such Reference Treasury Dealer Quotations, the average of all
such Reference Treasury Dealer Quotations.
“Consolidated Net Tangible Assets” means the total amount of assets which would
be included on a consolidated balance sheet of the Company and the Restricted
Subsidiaries under GAAP (less applicable reserves and other properly deductible
items) after deducting therefrom:
(A)
all short-term liabilities, i.e., liabilities payable by their terms less than
one year from the date of determination and not renewable or extendable at the
option of the obligor for a period ending more than one year after such date,
and liabilities in respect of retiree benefits other than pensions for which the
Restricted Subsidiaries are required to accrue pursuant to former Statement of
Financial Accounting Standards No. 106 (now ASC No. 715);

(B)
investments in Subsidiaries that are not Restricted Subsidiaries; and


- 2 -

--------------------------------------------------------------------------------




(C)
all assets reflected on the Company’s balance sheet as the carrying value of
goodwill, trade names, trademarks, patents, unamortized debt discount,
unamortized expense incurred in the issuance of debt and other intangible
assets.

“Corporate Trust Office” means the principal office of the Trustee at which at
any time its corporate trust business shall be administered, which office at the
date hereof is located at 10161 Centurion Parkway North, Jacksonville, Florida
32256 Attention:  Corporate Trust Administration, or such other address as the
Trustee may designate from time to time by notice to the Holders and the
Company, or the principal corporate trust office of any successor Trustee (or
such other address as such successor Trustee may designate from time to time by
notice to the Holders and the Company).
“Custodian” has the meaning provided in Section 6.1.
“Default” means any event which, upon the giving of notice or passage of time,
or both, would be an Event of Default.
“Default Interest Payment Date” has the meaning provided in Section 2.12.
“Depositary” means The Depository Trust Company, its nominees and successors.
“$” means the lawful currency of the United States.
“Event of Default” has the meaning provided in Section 6.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Notes” means the 4.125% Senior Notes due 2018, Series B to be issued
in exchange for the Initial Notes pursuant to (i) the Registration Rights
Agreement, or (ii) with respect to Initial Notes issued under this Indenture
subsequent to the Issue Date pursuant to Section 2.2, a registration rights
agreement substantially identical to the Registration Rights Agreement.
“Exchange Offer” has the meaning provided in the Registration Rights Agreement.
“Fiscal Year” means the period commencing on December 1 of a year and ending on
the next November 30 or such other period (not to exceed 12 months or 53 weeks)
as the Company may from time to time adopt as its fiscal year.
“Funded Debt” of any Person means all Indebtedness for borrowed money created,
incurred, assumed or guaranteed in any manner by such Person, and all
Indebtedness, contingent or otherwise, incurred or assumed by such Person in
connection with the acquisition of any business, property or asset, which in
each case matures more than one year after, or which by its terms is renewable
or extendible or payable out of the proceeds of similar Indebtedness incurred
pursuant to the terms of any revolving credit agreement or any similar agreement
at the option of such Person for a period ending more than one year after the
date as of which Funded

- 3 -

--------------------------------------------------------------------------------




Debt is being determined; provided, however, that Funded Debt shall not include
(i) any Indebtedness for the payment, redemption or satisfaction of which money
(or evidences of indebtedness, if permitted under the instrument creating or
evidencing such indebtedness) in the necessary amount shall have been
irrevocably deposited in trust with a trustee or proper depositary either on or
before the maturity or redemption date thereof or (ii) any Indebtedness of such
Person to any of its subsidiaries or of any subsidiary to such Person or any
other subsidiary or (iii) any Indebtedness incurred in connection with the
financing of operating, construction or acquisition projects, provided that the
recourse for such Indebtedness is limited to the assets of such projects.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, as in effect on the Issue Date.
“Global Note” has the meaning provided in Section 2.1.
“Guarantee” has the meaning provided in Section 10.1.
“Guarantor” means (a) initially, each of the Guarantors set forth on Schedule I
to this Indenture, and (b) each of the Company’s Subsidiaries that in the future
executes a Guarantee in substantially the form of Exhibit F hereto in which such
Subsidiary agrees to be bound by the terms hereof as Guarantor, in each case,
subject to release or suspension as provided in Article X.
“Holder” means a Person in whose name a Note is registered on the Registrar’s
books.
“IAI Global Note” means a permanent global note in registered form representing
the aggregate principal amount of Notes sold to Institutional Accredited
Investors.
“Indebtedness” means, with respect to the Company or any Subsidiary, and without
duplication, (a) the principal of and premium, if any, and interest on, and
fees, costs, enforcement expenses, collateral protection expenses and other
reimbursement or indemnity obligations in respect to all indebtedness or
obligations of the Company or any Subsidiary to any Person, including but not
limited to banks and other lending institutions, for money borrowed that is
evidenced by a note, bond, debenture, loan agreement, or similar instrument or
agreement (including purchase money obligations with original maturities in
excess of one year and noncontingent reimbursement obligations in respect of
amounts paid under letters of credit); (b) all reimbursement obligations and
other liabilities (contingent or otherwise) of the Company or any Subsidiary
with respect to letters of credit, bank guarantees or bankers’ acceptances, (c)
all obligations and liabilities (contingent or otherwise) in respect of leases
of the Company or any Subsidiary required, in conformity with GAAP, to be
accounted for as capital lease obligations on the balance sheet of the Company,
(d) all obligations of the Company or any Subsidiary (contingent or otherwise)
with respect to an interest rate or other swap, cap or collar agreement or other
similar instrument or agreement or foreign currency hedge, exchange, purchase or

- 4 -

--------------------------------------------------------------------------------




similar instrument or agreement, (e) all direct or indirect guaranties or
similar agreements by the Company or any Subsidiary in respect of, and
obligations or liabilities (contingent or otherwise) of the Company or such
Subsidiary to purchase or otherwise acquire, or otherwise assure a creditor
against loss in respect of, indebtedness, obligations or liabilities of another
Person of the kind described in clauses (a) through (d), (f) any indebtedness or
other obligations, excluding any operating leases the Company or any Subsidiary
is currently (or may become) a party to, described in clauses (a) through (d)
secured by any Lien existing on property which is owned or held by the Company
or Subsidiary, regardless of whether the indebtedness or other obligation
secured thereby shall have been assumed by the Company or such Subsidiary and
(g) any and all deferrals, renewals, extensions and refinancing of, or
amendments, modifications or supplements to, any indebtedness, obligation or
liability of the kind described in clauses (a) through (f).
“Indenture” means this Indenture, as amended or supplemented from time to time
in accordance with the terms hereof.
“Initial Notes” means, collectively, (i) the 4.125% Senior Notes due 2018,
Series A, of the Company issued on the Issue Date and (ii) any other 4.125%
Senior Notes due 2018, Series A that are issued under this Indenture, subsequent
to the Issue Date, pursuant to Section 2.2, for so long as each such securities
constitute Restricted Securities.
“Initial Purchasers” means Citigroup Global Markets Inc., J.P. Morgan Securities
LLC, UBS Securities LLC, BMO Capital Markets Corp., Deutsche Bank Securities
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, PNC Capital Markets
LLC and Comerica Securities, Inc.
“Institutional Accredited Investor” means an institution that is an “accredited
investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act.
“Interest Payment Date” means the stated maturity of an installment of interest
on the Notes.
“Issue Date” means February 4, 2013.
“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions or trust companies are authorized or required by law to remain
closed.
“Lien” means any mortgage, pledge, lien, encumbrance, charge or security
interest of any kind.
“Maturity Date” means December 1, 2018.
“Net Worth” of any Person means the total consolidated stockholders’ equity of
the Person determined in accordance with GAAP.
“Non-Recourse Indebtedness” means any Indebtedness of the Company or any
Restricted Subsidiary for which the holder of such Indebtedness has no recourse,
directly or indirectly, to the Company or such Restricted Subsidiary for the
principal of, premium, if any, and interest on such Indebtedness, and for which
the Company or such Restricted Subsidiary is not, directly or indirectly,
obligated or otherwise liable for the principal of, premium, if any, and

- 5 -

--------------------------------------------------------------------------------




interest on such Indebtedness, except pursuant to mortgages, deeds of trust or
other security interests or other recourse, obligations or liabilities, in
respect of specific land or other real property interests of the Company or such
Restricted Subsidiary securing such Indebtedness; provided, however, that
recourse, obligations or liabilities solely for indemnities, breaches of
warranties or representations contained in such mortgages, deeds of trust or
grants of security interests in respect of Indebtedness will not prevent that
Indebtedness from being classified as Non-Recourse Indebtedness.
“Non-U.S. Person” means a person who is not a U.S. person, as defined in
Regulation S.
“Notes” means, collectively, the Initial Notes, the Private Exchange Notes, if
any, and the Unrestricted Notes, treated as a single class of securities, as
amended or supplemented from time to time in accordance with the terms of this
Indenture, that are issued pursuant to this Indenture.
“Obligations” means all obligations for principal, premium, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities payable
under the documentation governing the Notes.
“Officer” means the Chairman of the Board, any Vice Chairman of the Board, the
Chief Executive Officer, the President, any Executive Vice President or Vice
President, the Treasurer, the Secretary, the Controller or any Assistant
Secretary of a Person.
“Officers’ Certificate” when used with respect to the Company means a
certificate signed by two Officers. Each such certificate will comply with
Section 314 of the TIA and include the statements described in Section 11.6.
“Opinion of Counsel” means a written opinion acceptable to the Trustee from
legal counsel. That counsel may be an employee of or counsel to the Company.
“Paying Agent” has the meaning provided in Section 2.3.
“Permitted Liens” has the meaning provided in Section 4.6.
“Permitted Sale-Leaseback Transactions” has the meaning provided in Section 4.7.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, joint-stock company, trust, unincorporated organization
or government or any government agency or political subdivision.
“Physical Notes” has the meaning provided in Section 2.1.
“Primary Treasury Dealer” means a primary U.S. Government securities dealer in
the United States.

- 6 -

--------------------------------------------------------------------------------




“Private Exchange Notes” shall have the meaning provided in the Registration
Rights Agreement(s).
“Private Placement Legend” means the legend initially set forth on the Initial
Notes in the form set forth in Exhibit A.
“Property” of any Person means all types of real, personal, tangible, intangible
or mixed property owned by such Person, whether or not included in the most
recent consolidated balance sheet of such Person and its Subsidiaries under
GAAP.
“Qualified Institutional Buyer” or “QIB” shall have the meaning specified in
Rule 144A.
“Quotation Agent” means any Reference Treasury Dealer appointed by the Company.
“Record Date” means the Record Date specified in the Notes.
“Redemption Date” when used with respect to any Note to be redeemed, means the
date fixed for such redemption by or pursuant to this Indenture.
“Redemption Price” when used with respect to any Note to be redeemed, means the
price at which it is to be redeemed pursuant to this Indenture and the Notes.
For the avoidance of doubt, the Redemption Price excludes accrued interest to
the Redemption Date.
“Reference Treasury Dealer” means (a) each of Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc., J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, UBS Securities LLC and BMO Capital Markets
Corp. (or their respective affiliates which are Primary Treasury Dealers), and
their respective successors; provided, however, that if any of the foregoing
shall not be a Primary Treasury Dealer the Company shall substitute another
Primary Treasury Dealer; and (b) any other Primary Treasury Dealer(s) selected
by the Company.
“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Redemption Date, the average, as determined by the
Quotation Agent, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Quotation Agent by such Reference Treasury Dealer at 5:00 p.m. on
the third Business Day preceding such Redemption Date.
“Registrar” has the meaning provided in Section 2.3.
“Registration Rights Agreement” means, as applicable, (a) the Registration
Rights Agreement dated as of the Issue Date among the Company, the Guarantors
and Citigroup Global Markets Inc., Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, UBS
Securities LLC and BMO Capital Markets Corp., as the representatives of the
Initial Purchasers, relating to the Notes or (b) any registration rights
agreement, substantially identical to the Registration Rights Agreement, entered
into among the

- 7 -

--------------------------------------------------------------------------------




Company, the Guarantors and the respective purchasers or their representatives
or representative, on substantially identical terms, relating to any Initial
Notes issued pursuant to Section 2.2.
“Regulation S” means Regulation S under the Securities Act.
“Regulation S Global Note” means a permanent global note in registered form
representing the aggregate principal amount of Notes sold in reliance on
Regulation S.
“Remaining Scheduled Payments” means, with respect to any Note to be redeemed,
the remaining scheduled payments of the principal (or the portion of the
principal) that is being redeemed and interest thereon that would be due after
the related Redemption Date but for such redemption; provided, however, that, if
such Redemption Date is not an Interest Payment Date with respect to such Note,
the amount of the next succeeding scheduled interest payment thereon will be
reduced by the amount of interest accrued thereon to such Redemption Date.
“Repurchase Price” means, with respect to any Note to be repurchased, the price
at which it is to be repurchased pursuant to this Indenture.
“Restricted Security” has the meaning assigned to such term in Rule 144(a)(3)
under the Securities Act; provided, however, that the Trustee shall be entitled
to request and conclusively rely on an Opinion of Counsel with respect to
whether any Note constitutes a Restricted Security.
“Restricted Subsidiary” means (a) all existing wholly-owned Subsidiaries, other
than finance company Subsidiaries and any foreign Subsidiaries, and (b) all
future wholly-owned Subsidiaries that become Guarantors, in each case, until
such time as such Subsidiary is released in accordance with the terms of this
Indenture.
“Rule 144A” means Rule 144A under the Securities Act.
“Sale-Leaseback Transaction” means a sale or transfer made by the Company or a
Restricted Subsidiary of any property which is either (A) a manufacturing
facility, office building or warehouse whose book value equals or exceeds 1% of
Consolidated Net Tangible Assets as of the date of determination, or (B) another
property (not including a model home) which exceeds 5% of Consolidated Net
Tangible Assets as of the date of determination, if such sale or transfer is
made with the agreement, commitment or intention of leasing such property to the
Company or a Restricted Subsidiary.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“State” means any state of the United States or the District of Columbia.
“Significant Subsidiary” means any Subsidiary (a) whose revenues exceed 10% of
the Total Consolidated Revenues of the Company, in each case for the most recent
Fiscal Year,

- 8 -

--------------------------------------------------------------------------------




or (b) whose Net Worth exceeds 10% of the Company’s Total Consolidated
Stockholders’ Equity, in each case as of the end of the most recent Fiscal Year.
“Subsidiary” means (i) a corporation or other entity of which a majority in
voting power of the stock or other interests is owned by the Company, by a
Subsidiary of the Company or by the Company and one or more Subsidiaries of the
Company or (ii) a partnership, the sole general partner or partners of which are
the Company and/or any Subsidiary and of which the Company or any Subsidiary
owns at least 25% in value of the equity.
“Total Consolidated Revenues” means, with respect to any date of determination,
the Company’s total consolidated revenues as shown on its most recent
consolidated statement of operations that is contained or incorporated in the
latest annual report on Form 10-K (or equivalent report) or quarterly report on
Form 10-Q (or equivalent report) filed with the SEC, and is as of a date not
more than 181 days prior to the date of determination, in the case of the
consolidated statement of operations contained or incorporated in an annual
report on Form 10-K, or 135 days prior to the date of determination, in the case
of the consolidated condensed statement of operations contained in a quarterly
report on Form 10-Q.
“Total Consolidated Stockholders’ Equity” means, with respect to any date of
determination, the Company’s total consolidated stockholders’ equity as shown on
its most recent consolidated balance sheet that is contained or incorporated in
the latest annual report on Form 10-K (or equivalent report) or quarterly report
on Form 10-Q (or equivalent report) filed with the SEC, and is as of a date not
more than 181 days prior to the date of determination, in the case of the
consolidated balance sheet contained or incorporated in an annual report on Form
10-K, or 135 days prior to the date of determination, in the case of the
consolidated condensed balance sheet contained in a quarterly report on Form
10-Q.
“Treasury Rate” means, with respect to any Redemption Date, the rate per annum
equal to the semi-annual equivalent yield to maturity of the Comparable Treasury
Issue, assuming a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
such Redemption Date.
“Trustee” means the Person named as such in this Indenture and, subject to the
provisions of Article Seven of this Indenture, any successor to that Person.
“TIA” means the Trust Indenture Act of 1939, as amended, as in effect on the
date of this Indenture, except as otherwise provided in Section 9.3.
“Trust Officer” means any officer within the corporate trust department of the
Trustee, including any vice president, assistant vice president, senior
associate, assistant secretary, assistant treasurer, trust officer or any other
officer of the Trustee who customarily performs functions similar to those
performed by the Persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter is referred because of such Person’s
knowledge of and familiarity with the particular subject and who shall have
direct responsibility for the administration of this Indenture.
“United States” means the United States of America.

- 9 -

--------------------------------------------------------------------------------




“Unrestricted Notes” means one or more Notes that do not and are not required to
bear the Private Placement Legend, including, without limitation, the Exchange
Notes.
“U.S. Government Obligations” means direct obligations of, and obligations
guaranteed by, the United States of America for the payment of which the full
faith and credit of the United States of America is pledged.
“U.S. Legal Tender” means such coin or currency of the United States of America
as at the time of payment shall be legal tender for the payment of public and
private debts.
Section 1.2.        Incorporation by Reference of TIA. Whenever this Indenture
refers to a provision of the TIA, such provision is incorporated by reference
in, and made a part of, this Indenture. The following TIA terms used in this
Indenture have the following meanings:
“indenture securities” means the Notes.
“indenture security holder” means a Holder.
“indenture to be qualified” means this Indenture.
“indenture trustee” or “institutional trustee” means the Trustee.
“obligor” on the indenture securities means the Company or any other obligor on
the Notes.
All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule and not otherwise
defined herein have the meanings assigned to them therein.
Section 1.3.        Rules of Construction. Unless the context otherwise
requires:
(1)    a term has the meaning assigned to it;
(2)    an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP as of any date of determination;
(3)
“or” is not exclusive;

(4)    words in the singular include the plural, and words in the plural include
the singular;
(5)    “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision;
(6)    any reference to a statute, law or regulation means that statute, law or
regulation as amended and in effect from time to time and includes any successor
statute,

- 10 -

--------------------------------------------------------------------------------




law or regulation; provided, however, that any reference to the Bankruptcy Law
shall mean the Bankruptcy Law as applicable to the relevant case; and
(7)    any reference to interest on, or in respect of, any Note in this
Indenture shall be deemed to include Additional Interest if, in such context,
Additional Interest is, was or would be payable pursuant to Section 2.18.
ARTICLE II.    
THE NOTES
Section 2.1.        Form and Dating. The Initial Notes and the Trustee’s
certificate of authentication relating thereto shall be substantially in the
form of Exhibit A hereto, provided, that any Initial Notes issued in a public
offering shall be substantially in the form of Exhibit B hereto. The Exchange
Notes and the Trustee’s certificate of authentication relating thereto shall be
substantially in the form of Exhibit B hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rule or depositary rule
or usage. The Company and the Trustee shall approve the form of the Notes and
any notation, legend or endorsement on them. Each Note shall be dated the date
of its issuance and authentication and shall show the date of its
authentication. The Notes shall be designated as the “4.125% Senior Notes due
2018.”
The terms and provisions contained in the Notes annexed hereto as Exhibits A and
B shall constitute, and are hereby expressly made, a part of this Indenture and,
to the extent applicable, the Company and the Trustee, by their execution and
delivery of this Indenture, expressly agree to such terms and provisions and to
be bound thereby.
Notes offered and sold in reliance on Rule 144A and Notes offered and sold in
reliance on Regulation S shall be issued initially in the form of one or more
permanent global Notes in registered form, substantially in the form set forth
in Exhibit A (each, a “Global Note”), deposited with the Trustee, as custodian
for the Depositary, duly executed by the Company and authenticated by the
Trustee as hereinafter provided and shall bear the legend set forth in Exhibit
C. The aggregate principal amount of a Global Note may from time to time be
increased or decreased by adjustments made on the records of the Trustee, as
custodian for the Depositary, as hereinafter provided.
Notes issued in exchange for interests in a Global Note pursuant to Section 2.16
may be issued and Notes offered and sold in reliance on any other exemption from
registration under the Securities Act other than as described in the preceding
paragraph shall be issued in the form of permanent certificated Notes in
registered form in substantially the form set forth in Exhibit A (the “Physical
Notes”).
All Notes offered and sold in reliance on Regulation S shall remain in the form
of a Global Note until the consummation of the Exchange Offer pursuant to the
Registration Rights Agreement; provided, however, that all of the time periods
specified in the Registration Rights Agreement to be complied with by the
Company have been so complied with.

- 11 -

--------------------------------------------------------------------------------




Section 2.2.        Execution and Authentication; Aggregate Principal Amount. An
Officer of the Company (duly authorized by all requisite corporate actions)
shall sign and attest to the Notes for the Company by manual or facsimile
signature.
If an Officer whose signature is on a Note was an Officer at the time of such
execution but no longer holds that office or position at the time the Trustee
authenticates the Note, the Note shall nevertheless be valid.
A Note shall not be valid until an authorized signatory of the Trustee manually
signs the certificate of authentication on the Note. The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.
The Trustee shall authenticate all (i) Initial Notes, (ii) Private Exchange
Notes from time to time for issue only in exchange for a like principal amount
of Initial Notes and (iii) Unrestricted Notes from time to time upon a written
order of the Company in the form of an Officers’ Certificate of the Company.
Each such written order shall specify the amount of Notes to be authenticated
and the date on which the Notes are to be authenticated, whether the Notes are
to be Initial Notes, Private Exchange Notes or Unrestricted Notes and whether
the Notes are to be issued as Physical Notes or Global Notes or such other
information as the Trustee may reasonably request.
The Trustee may appoint an authenticating agent (the “Authenticating Agent”)
reasonably acceptable to the Company to authenticate Notes. Unless otherwise
provided in the appointment, an Authenticating Agent may authenticate Notes
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such Authenticating
Agent. An Authenticating Agent has the same rights as an Agent to deal with the
Company or with any Affiliate of the Company.
The Notes shall be issuable in fully registered form only, without coupons, in
denominations of $1,000 and integral multiples of $1,000. Subject to applicable
law, the aggregate principal amount of the Notes which may be authenticated and
delivered on the Issue Date shall not exceed $275 million; provided, however,
that the Company may, without the consent of the Holders, issue additional Notes
under this Indenture at any time thereafter.
Section 2.3.        Registrar and Paying Agent. The Company shall maintain an
office or agency (which shall be located in the City of Jacksonville, State of
Florida) where (a) Notes may be presented or surrendered for registration of
transfer or for exchange (“Registrar”), (b) Notes may be presented or
surrendered for payment (“Paying Agent”) and (c) notices and demands to or upon
the Company in respect of the Notes and this Indenture may be served. The
Registrar shall keep a register of the Notes and of their transfer and exchange.
The Company may have one or more co-Registrars and one or more additional paying
agents reasonably acceptable to the Trustee. The term “Paying Agent” includes
any additional Paying Agent. The Company may act as its own Paying Agent. If the
Company elects to act as its own Paying Agent, the Company will notify the
Trustee of its election and will hold for the benefit of the Holders all assets
for the payment of principal of, premium, if any, or interest on, the Notes.

- 12 -

--------------------------------------------------------------------------------




The Company shall enter into an appropriate agency agreement with any Agent not
a party to this Indenture, which agreement shall incorporate the provisions of
the TIA and implement the provisions of this Indenture that relate to such
Agent. The Company shall notify the Trustee of the name and address of any such
Agent. If the Company shall fail to maintain a Registrar or Paying Agent, the
Trustee shall act as such.
The Company initially appoints the Trustee as Registrar, Paying Agent and
custodian for service of demands and notices in connection with the Notes. Any
of the Registrar, the Paying Agent or any other agent may resign upon 30 days’
notice to the Company.
Section 2.4.        Paying Agent to Hold Assets in Trust. The Company shall
require each Paying Agent other than the Trustee to agree in writing that such
Paying Agent shall hold in trust for the benefit of the Holders or the Trustee
all assets held by the Paying Agent for the payment of principal of, premium, if
any, or interest on, the Notes (whether such assets have been distributed to it
by the Company or any other obligor on the Notes), and the Company and the
Paying Agent shall notify the Trustee in writing of any Default by the Company
(or any other obligor on the Notes) in making any such payment. The Company at
any time may require a Paying Agent to distribute all assets held by it to the
Trustee and account for any assets disbursed and the Trustee may at any time
during the continuance of any payment Default, upon written request to a Paying
Agent, require such Paying Agent to distribute all assets held by it to the
Trustee and to account for any assets distributed. Upon distribution to the
Trustee of all assets that shall have been delivered to the Paying Agent, the
Paying Agent shall have no further liability for such assets.
Section 2.5.        Holder Lists. The Trustee shall preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of the Holders and shall otherwise comply with TIA Section
312(a). If the Trustee is not the Registrar, the Company shall furnish or cause
the Registrar to furnish to the Trustee five (5) Business Days before each
Record Date and at such other times as the Trustee may request in writing a list
as of such date and in such form as the Trustee may reasonably require of the
names and addresses of the Holders, which list may be conclusively relied upon
by the Trustee, and the Company shall otherwise comply with TIA Section 312(a).
Each date on which such list is issued shall serve as a record date under TIA
Section 316(c) for purposes of determining the identity of Holders entitled to
vote or consent to any action authorized or permitted by TIA Section 316(a).
Section 2.6.        Transfer and Exchange. Subject to Sections 2.16 and 2.17,
when Notes are presented to the Registrar or a co-Registrar with a request to
register the transfer of such Notes or to exchange such Notes for an equal
principal amount of Notes of other authorized denominations, the Registrar or
co-Registrar shall register the transfer or make the exchange as requested if
its requirements for such transaction are met; provided, however, that the Notes
presented or surrendered for registration of transfer or exchange shall be duly
endorsed or accompanied by a written instrument of transfer in form satisfactory
to the Company, the Trustee and the Registrar or co-Registrar, duly executed by
the Holder thereof or his attorney duly authorized in writing. To permit
registration of transfers and exchanges, the Company shall execute and the
Trustee shall authenticate Notes at the Registrar’s or co-Registrar’s request.
No

- 13 -

--------------------------------------------------------------------------------




service charge shall be made for any registration of transfer or exchange, but
the Company and the Trustee may require payment of a sum sufficient to cover any
transfer tax, fee or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchanges or transfers pursuant to Section 2.10 or 3.1, in which event the
Company shall be responsible for the payment of such taxes or charges).
The Registrar or co-Registrar shall not be required to register the transfer of
or exchange of any Note (i) during a period beginning at the opening of business
15 days before the mailing of a notice of redemption of Notes and ending at the
close of business on the day of such mailing and (ii) selected for redemption in
whole or in part pursuant to Article III, except the unredeemed portion of any
Note being redeemed in part.
Any Holder of a beneficial interest in a Global Note shall, by acceptance of
such Global Note, agree that transfers of beneficial interests in such Global
Notes may be effected only through a book entry system maintained by the Holder
of such Global Note (or its agent), and that ownership of a beneficial interest
in the Note shall be required to be reflected in a book entry system.
Section 2.7.        Replacement Notes. If a mutilated Note is surrendered to the
Trustee or if the Holder of a Note claims that the Note has been lost, destroyed
or wrongfully taken, the Company shall issue and the Trustee shall, upon receipt
of a written order from the Company, authenticate a replacement Note if the
Trustee’s requirements are met. If required by the Trustee or the Company, such
Holder must provide an indemnity bond or other indemnity of reasonable tenor,
sufficient in the reasonable judgment of the Company and the Trustee, to protect
the Company, the Trustee or any Agent from any loss which any of them may suffer
if a Note is replaced. Every replacement Note shall constitute an additional
obligation of the Company.
Section 2.8.        Outstanding Notes. Notes outstanding at any time are all the
Notes that have been authenticated by the Trustee except those canceled by it,
those delivered to it for cancellation and those described in this Section as
not outstanding. Subject to the provisions of Section 2.9, a Note does not cease
to be outstanding because the Company or any of its Affiliates holds the Note.
If a Note is replaced pursuant to Section 2.7 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless the Trustee
receives proof satisfactory to it that the replaced Note is held by a protected
purchaser. A mutilated Note ceases to be outstanding upon surrender of such Note
and replacement thereof pursuant to Section 2.7.
If, on a Redemption Date, a repurchase date or the Maturity Date, the Paying
Agent holds U.S. Legal Tender or U.S. Government Obligations sufficient to pay
all of the principal, premium, if any, and interest due on the Notes payable on
that date and is not prohibited from paying such money to the Holders pursuant
to the terms of this Indenture, then on and after that date such Notes shall be
deemed not to be outstanding and interest on them shall cease to accrue.

- 14 -

--------------------------------------------------------------------------------




Section 2.9.        Treasury Notes. In determining whether the Holders of the
required principal amount of Notes have concurred in any direction, waiver,
consent or notice, Notes owned by the Company or an Affiliate of the Company
shall be considered as though they are not outstanding, except that for the
purposes of determining whether the Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes which a Trust Officer of the
Trustee has been informed in writing by the Company to be so owned shall be so
considered. The Company shall notify the Trustee, in writing, when either it or,
to its knowledge, any of its Affiliates repurchases or otherwise acquires Notes,
of the aggregate principal amount of such Notes so repurchased or otherwise
acquired and such other information as the Trustee may reasonably request and
the Trustee shall be entitled to rely thereon.
Section 2.10.        Temporary Notes. Until typewritten or printed Notes are
ready for delivery, the Company may prepare and the Trustee shall authenticate
temporary Notes upon receipt of a written order of the Company in the form of an
Officers’ Certificate. The Officers’ Certificate shall specify the amount of
temporary Notes to be authenticated and the date on which the temporary Notes
are to be authenticated. Temporary Notes shall be substantially in the form of
typewritten or printed Notes but may have variations that the Company considers
appropriate for temporary Notes and so indicates in the Officers’ Certificate.
Without unreasonable delay, the Company shall prepare and the Trustee shall
authenticate, upon receipt of a written order of the Company pursuant to Section
2.2, typewritten or printed Notes in exchange for temporary Notes.
Section 2.11.        Cancellation. The Company at any time may deliver Notes to
the Trustee for cancellation. The Registrar and the Paying Agent shall forward
to the Trustee any Notes surrendered to them for transfer, exchange or payment.
At the written direction of the Company, the Trustee, or at the direction of the
Trustee acting pursuant to such direction from the Company, the Registrar or the
Paying Agent, and no one else, shall cancel and, at the written direction of the
Company, shall dispose, in its customary manner, of all Notes surrendered for
transfer, exchange, payment or cancellation. Subject to Section 2.7, the Company
may not issue new Notes to replace Notes that it has paid or delivered to the
Trustee for cancellation. If the Company shall acquire any of the Notes, such
acquisition shall not operate as a redemption or satisfaction of the
Indebtedness represented by such Notes unless and until the same are surrendered
to the Trustee for cancellation pursuant to this Section 2.11.
Section 2.12.        Defaulted Interest. The Company shall pay from time to time
on demand (i) interest on overdue principal and (ii) to the extent lawful,
interest on overdue installments of interest (without regard to any applicable
grace periods), in each case, at the rate of interest borne by the Notes, plus
one percent per annum from and including the relevant payment date to but
excluding the date on which such defaulted amounts shall have been paid by the
Company. All such interest will be computed on the basis of a 360-day year
comprised of twelve 30-day months, and, in the case of a partial month, the
actual number of days elapsed.
If the Company defaults in a payment of interest on the Notes, it shall pay the
defaulted interest, plus (to the extent lawful) any interest payable on the
defaulted interest, to the Persons who are Holders on a subsequent special
record date, which special record date shall be the fifteenth day next preceding
the date fixed by the Company for the payment of defaulted interest or the next
succeeding Business Day if such date is not a Business Day. The Company

- 15 -

--------------------------------------------------------------------------------




shall notify the Trustee in writing of the amount of defaulted interest proposed
to be paid on each Note and the date of the proposed payment (a “Default
Interest Payment Date”), and at the same time the Company shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such defaulted interest or shall make arrangements satisfactory to
the Trustee for such deposit on or prior to the date of the proposed payment,
such money when deposited to be held in trust for the benefit of the Persons
entitled to such defaulted interest as provided in this Section; provided,
however, that in no event shall the Company deposit monies proposed to be paid
in respect of defaulted interest later than 11:00 a.m. New York City time on the
proposed Default Interest Payment Date. At least 15 days before the subsequent
special record date, the Company shall mail (or cause to be mailed) to each
Holder, as of a recent date selected by the Company, with a copy to the Trustee
at least 20 days prior to such special record date, a notice that states the
subsequent special record date, the Default Interest Payment Date and the amount
of defaulted interest, and interest payable on such defaulted interest, if any,
to be paid. Notwithstanding the foregoing, any interest which is paid prior to
the expiration of the 30-day period set forth in Section 6.1(1) shall be paid to
Holders as of the regular record date for the Interest Payment Date for which
interest has not been paid. Notwithstanding the foregoing, the Company may make
payment of any defaulted interest in any other lawful manner not inconsistent
with the requirements of any securities exchange on which the Notes may be
listed, and upon such notice as may be required by such exchange.
Section 2.13.        CUSIP Number. In issuing the Notes, the Company may use a
“CUSIP” number, and, if so, the Company shall use the CUSIP number in notices of
redemption or exchange as a convenience to Holders; provided, however, that any
such notice may state that no representation is thereby deemed to be made as to
the correctness or accuracy of the CUSIP number printed in the notice or on the
Notes, and that reliance may be placed only on the other identification numbers
printed on the Notes. The Company shall promptly notify the Trustee in writing
of any change in the CUSIP number.
In the event that the Company shall issue and the Trustee shall authenticate any
Notes issued under this Indenture subsequent to the Issue Date pursuant to
Section 2.2, the Company shall use its reasonable efforts to obtain the same
CUSIP number for such Notes as is printed on the Notes outstanding at such time
and provide written notice to the Trustee to such effect; provided, however,
that if any series of Notes issued under this Indenture subsequent to the Issue
Date is determined, pursuant to an Opinion of Counsel of the Company, to be a
different class of security than the Notes outstanding at such time for federal
income tax or securities laws purposes, the Company shall use its reasonable
efforts to obtain a “CUSIP” number for such Notes that is different than the
CUSIP number printed on the Notes then outstanding and cause such opinion to be
delivered to the Trustee. Notwithstanding the foregoing or any other provision
herein to the contrary, all Notes issued under this Indenture shall vote and
consent together on all matters as one class and no series of Notes will have
the right to vote or consent as a separate class on any matter.
Section 2.14.        Deposit of Monies. Prior to 11:00 a.m. New York City time
on each Interest Payment Date, Maturity Date or Redemption Date, the Company
shall have deposited with the Paying Agent in immediately available funds money
sufficient to make cash payments, if any, due on such Interest Payment Date,
Maturity Date or Redemption Date, as the

- 16 -

--------------------------------------------------------------------------------




case may be, in a timely manner which permits the Paying Agent to remit payment
to the Holders on such Interest Payment Date, Maturity Date or Redemption Date,
as the case may be.
Section 2.15.        Restrictive Legends. Each Global Note and Physical Note
that constitutes a Restricted Security shall bear the Private Placement Legend
on the face thereof until after the first anniversary of the later of the Issue
Date and the last date on which the Company or any Affiliate of the Company was
the owner of such Note (or any predecessor security) (or such shorter period of
time as permitted by Rule 144 under the Securities Act or any successor
provision thereunder, provided that any restrictive legend shall have been
removed) (or such longer period of time as may be required under the Securities
Act or applicable state securities laws in an Opinion of Counsel for the
Company, unless otherwise agreed by the Company and the Holder thereof);
provided, however, that if any Initial Notes are issued after the Issue Date
pursuant to Section 2.2, the period of resale restrictions applicable to Initial
Notes previously offered and sold in reliance on Rule 144A under the Securities
Act that constitute Restricted Securities shall automatically be extended to the
last day of the period of any resale restrictions imposed on such additional
Initial Notes issued pursuant to Section 2.2.
Each Global Note shall also bear the legend as set forth in Exhibit C.
Section 2.16.        Book-Entry Provisions for Global Security.
(a)    The Global Notes initially shall (i) be registered in the name of the
Depositary or the nominee of such Depositary, (ii) be delivered to the Trustee
as custodian for such Depositary and (iii) bear the legend as set forth in
Exhibit C.
(b)    Members of, or participants in, the Depositary (“Agent Members”) shall
have no rights under this Indenture with respect to any Global Note held on
their behalf by the Depositary, or the Trustee as its custodian, or under the
Global Notes, and the Depositary may be treated by the Company, the Trustee and
any Agent of the Company or the Trustee as the absolute owner of such Global
Note for all purposes whatsoever. Notwithstanding the foregoing, nothing herein
shall prevent the Company, the Trustee or any Agent of the Company or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Depositary or impair, as between the Depositary
and its Agent Members, the operation of customary practices governing the
exercise of the rights of a Holder of any Note.
(c)    Transfers of a Global Note shall be limited to transfers in whole, but
not in part, to the Depositary, its successors or their respective nominees.
Interests of beneficial owners in a Global Note may be transferred or exchanged
for Physical Notes in accordance with the rules and procedures of the Depositary
and the provisions of Section 2.17. In addition, Physical Notes shall be
transferred to all beneficial owners in exchange for their beneficial interests
in a Global Note if (i) the Depositary notifies the Company that it is unwilling
or unable to continue as Depositary for the Global Notes and a successor
depositary is not appointed by the Company within 90 days of such notice or (ii)
an Event of Default has occurred and is continuing and the Registrar has
received a written request from the Depositary to issue Physical Notes.
(d)    In connection with any transfer or exchange of a portion of the
beneficial interest in a Global Note to beneficial owners pursuant to paragraph
(c) of this Section 2.16, the

- 17 -

--------------------------------------------------------------------------------




Registrar shall (if one or more Physical Notes are to be issued) reflect on its
books and records the date and a decrease in the principal amount of such Global
Note in an amount equal to the principal amount of the beneficial interest in
the Global Note to be transferred, and the Company shall execute and the
Trustee, upon receipt of a written order from the Company, shall authenticate
and deliver, one or more Physical Notes of like tenor and amount.
(e)    In connection with the transfer of an entire Global Note to beneficial
owners pursuant to paragraph (c) of this Section 2.16, such Global Note shall be
deemed to be surrendered to the Trustee for cancellation, and the Company shall
execute and the Trustee, upon receipt of a written order from the Company, shall
authenticate and deliver, to each beneficial owner identified by the Depositary
in exchange for its beneficial interest in the Global Note, an equal aggregate
principal amount of Physical Notes of authorized denominations.
(f)    Any Physical Note constituting a Restricted Security delivered in
exchange for an interest in a Global Note pursuant to paragraph (c) of this
Section 2.16 shall, except as otherwise provided by Section 2.17(a)(i)(x) and
(c), bear the Private Placement Legend.
(g)    The Holder of a Global Note may grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.
Section 2.17.        Special Transfer Provisions.
(a)    Transfers to Non-QIB Institutional Accredited Investors and Non-U.S.
Persons. The following provisions shall apply with respect to the registration
of any proposed transfer of a Note constituting a Restricted Security to any
Institutional Accredited Investor which is not a QIB or to any Non-U.S. Person:
(i)    the Registrar shall register the transfer of any Note constituting a
Restricted Security, whether or not such Note bears the Private Placement
Legend, if (x) the requested transfer is after the first anniversary of the
Issue Date (provided, however, that (1) neither the Company nor any Affiliate of
the Company has held any beneficial interest in such Note, or portion thereof,
or predecessor security at any time on or prior to the first anniversary of the
Issue Date and (2) if any Initial Notes are issued after the Issue Date pursuant
to Section 2.2, the period of resale restrictions applicable to such Note shall
automatically be extended to the last day of the period of any resale
restrictions imposed on such additional Initial Notes issued pursuant to Section
2.2) or (y) (1) in the case of a transfer to an Institutional Accredited
Investor which is not a QIB (excluding Non-U.S. Persons), the proposed
transferee has delivered to the Registrar a certificate substantially in the
form of Exhibit D hereto or (2) in the case of a transfer to a Non-U.S. Person,
the proposed transferor has delivered to the Registrar a certificate
substantially in the form of Exhibit E hereto; and
(ii)    if the proposed transferee is an Agent Member and the Notes to be
transferred consist of Physical Notes which after transfer are to be evidenced
by an interest in the IAI Global Note or Regulation S Global Note, as the case
may be, upon

- 18 -

--------------------------------------------------------------------------------




receipt by the Registrar of (x) written instructions given in accordance with
the Depositary’s and the Registrar’s procedures and (y) the appropriate
certificate, if any, required by clause (y) of paragraph (i) above, the
Registrar shall register the transfer and reflect on its books and records the
date and an increase in the principal amount of the IAI Global Note or
Regulation S Global Note, as the case may be, in an amount equal to the
principal amount of Physical Notes to be transferred, and the Trustee shall
cancel the Physical Notes so transferred; and
(iii)    if the proposed transferor is an Agent Member seeking to transfer an
interest in a Global Note, upon receipt by the Registrar of (x) written
instructions given in accordance with the Depositary’s and the Registrar’s
procedures and (y) the appropriate certificate, if any, required by clause (y)
of paragraph (i) above, the Registrar shall register the transfer and reflect on
its books and records the date and (A) a decrease in the principal amount of the
Global Note from which such interests are to be transferred in an amount equal
to the principal amount of the Notes to be transferred and (B) an increase in
the principal amount of the IAI Global Note or the Regulation S Global Note, as
the case may be, to which the interests are to be transferred in an amount equal
to the principal amount of the Notes to be transferred.
(b)    Transfers to QIBs. The following provisions shall apply with respect to
the registration of any proposed transfer of a Note constituting a Restricted
Security to a QIB (excluding transfers to Non-U.S. Persons):
(i)    the Registrar shall register the transfer of any Restricted Security if
such transfer is being made by a proposed transferor who has checked the box
provided for on the form of Note stating, or has otherwise advised the Company
and the Registrar in writing, that the sale has been made in compliance with the
provisions of Rule 144A to a transferee who has signed the certification
provided for on the form of Note stating, or has otherwise advised the Company
and the Registrar in writing, that it is purchasing the Note for its own account
or an account with respect to which it exercises sole investment discretion and
that it and any such account is a QIB within the meaning of Rule 144A, and is
aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as it
has requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon its
foregoing representations in order to claim the exemption from registration
provided by Rule 144A; and
(ii)    if the proposed transferee is an Agent Member, and the Notes to be
transferred consist of Physical Notes which after transfer are to be evidenced
by an interest in a Global Note, upon receipt by the Registrar of written
instructions given in accordance with the Depositary’s and the Registrar’s
procedures, the Registrar shall reflect on its books and records the date and an
increase in the principal amount of such Global Note in an amount equal to the
principal amount of the Physical Notes to be transferred, and the Trustee shall
cancel the Physical Notes so transferred; and
(iii)    if the proposed transferor is an Agent Member seeking to transfer an
interest in the IAI Global Note or the Regulation S Global Note, upon receipt by
the

- 19 -

--------------------------------------------------------------------------------




Registrar of written instructions given in accordance with the Depositary’s and
the Registrar’s procedures, the Registrar shall register the transfer and
reflect on its books and records the date and (A) a decrease in the principal
amount of the IAI Global Note or the Regulation S Global Note, as the case may
be, in an amount equal to the principal amount of the Notes to be transferred
and (B) an increase in the principal amount of the Global Note in an amount
equal to the principal amount of the Notes to be transferred.
(c)    Restrictions on Transfer and Exchange of Global Notes. Notwithstanding
any other provisions of this Indenture, a Global Note may not be transferred as
a whole except by the Depositary to a nominee of the Depositary or by a nominee
of the Depositary to the Depositary or any such nominee to a successor
Depositary or a nominee of such successor Depositary.
(d)    Private Placement Legend. Upon the transfer, exchange or replacement of
Notes not bearing the Private Placement Legend, the Registrar shall deliver
Notes that do not bear the Private Placement Legend. Upon the transfer, exchange
or replacement of Notes bearing the Private Placement Legend, the Registrar
shall deliver only Notes that bear the Private Placement Legend unless (i) the
requested transfer is after the first anniversary of the Issue Date (provided,
however, that (x) neither the Company nor any Affiliate of the Company has held
any beneficial interest in such Note, or portion thereof, or any predecessor
security at any time prior to or on the first anniversary of the Issue Date and
(y) if any Initial Notes are issued after the Issue Date pursuant to Section
2.2, the period of resale restrictions applicable to such Note bearing the
Private Placement Legend shall automatically be extended to the last day of the
period of any resale restrictions imposed on such additional Initial Notes
issued pursuant to Section 2.2), or (ii) there is delivered to the Registrar an
Opinion of Counsel reasonably satisfactory to the Company and the Trustee to the
effect that neither such legend nor the related restrictions on transfer are
required in order to maintain compliance with the provisions of the Securities
Act.
(e)    General. By its acceptance of any Note bearing the Private Placement
Legend, each Holder of such a Note acknowledges the restrictions on transfer of
such Note set forth in this Indenture and in the Private Placement Legend and
agrees that it will transfer such Note only as provided in this Indenture.
The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.16 or this Section 2.17. The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time during the
Registrar’s normal business hours upon the giving of reasonable written notice
to the Registrar.
(f)    Transfer of Notes Held by Affiliates. Any certificate (i) evidencing a
Note that has been transferred to an Affiliate of the Company within one year
after the Issue Date (or if any Initial Notes are issued after the Issue Date
pursuant to Section 2.2, the last day of the period of any resale restrictions
imposed on such additional Initial Notes issued pursuant to Section 2.2), as
evidenced by a notation on the Assignment Form for such transfer or in the
representation letter delivered in respect thereof or (ii) evidencing a Note
that has been acquired from an Affiliate of the Company (other than by an
Affiliate of the Company) in a transaction or

- 20 -

--------------------------------------------------------------------------------




a chain of transactions not involving any public offering, shall, until the
later of (x) one year after the last date on which the Company or any Affiliate
of the Company was an owner of such Note and (y) if any Initial Notes are issued
after the Issue Date pursuant to Section 2.2, the last day of the period of any
resale restrictions imposed on such additional Initial Notes issued pursuant to
Section 2.2, in each case, bear the Private Placement Legend, unless otherwise
agreed by the Company (with written notice thereof to the Trustee).
(g)    Notice of Affiliate Purchases. In connection with the purchase or sale of
any Note or any beneficial interest therein by the Company or any Affiliate
thereof (other than a sale to the Initial Purchasers pursuant to the Purchase
Agreement, dated as of January 30, 2013, by and among the Company and Citigroup
Global Markets Inc., Deutsche Bank Securities Inc., J.P. Morgan Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, UBS Securities LLC, and BMO
Capital Markets Corp., as the representatives of the Initial Purchasers), the
Company shall file with the Trustee and Registrar a written notice identifying
the transaction as such for the purposes hereof.
Section 2.18.        Additional Interest Under Registration Rights Agreement.
Under certain circumstances, the Company shall be obligated to pay Additional
Interest to the Holders, all as set forth in Section 4 of the Registration
Rights Agreement.
ARTICLE III.    

REDEMPTION
Section 3.1.        Optional Redemption by the Company.
(a)    Right to Redeem; Notice to Trustee. The Company, at its option, may
redeem the Notes in accordance with the provisions of paragraphs 5 and 6 of the
Notes. If the Company elects to redeem Notes pursuant to paragraph 5 of the
Notes, it shall notify the Trustee in writing of the Redemption Date, the
principal amount of Notes to be redeemed and the Redemption Price that would be
in effect if such Notes were being redeemed on the date of the notice. The
Company shall give the notice to the Trustee provided for in this Section 3.1(a)
at least 45 days but not more than 60 days before the Redemption Date (unless a
shorter notice shall be satisfactory to the Trustee).
(b)    Notice of Redemption. At least 30 days but not more than 60 days before a
Redemption Date, the Company shall mail or cause to be mailed a notice of
redemption by first-class mail to the Trustee and to each Holder of Notes to be
redeemed at such Holder’s address as it appears on the Note register.
The notice shall identify the Notes to be redeemed and shall state:
(i)    the Redemption Date;
(ii)    the Redemption Price that would be in effect if such Notes were being
redeemed on the date of the notice;
(iii)    the name and address of the Paying Agent;

- 21 -

--------------------------------------------------------------------------------




(iv)    that Notes called for redemption must be presented and surrendered to
the Paying Agent to collect the Redemption Price and any accrued interest;
(v)    that interest on Notes called for redemption shall cease to accrue on and
after the Redemption Date and, unless the Company defaults in making the
redemption payment, the only remaining right of the Holder shall be to receive
payment of the Redemption Price upon presentation and surrender to the Paying
Agent of the Notes;
(vi)    if fewer than all the outstanding Notes are to be redeemed, the
certificate number (if any) and principal amounts of the particular Notes to be
redeemed; and
(vii)    the CUSIP number or numbers for the Notes called for redemption.
At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at the Company’s expense. In such event, the Company will
provide the Trustee with the notice to be delivered to the Holders, which shall
contain the information required by clauses (i) through (vii).
(c)    Effect of Notice of Redemption. Once notice of redemption is mailed,
Notes called for redemption become due and payable on the Redemption Date and at
the Redemption Price stated in the notice. Upon presentation and surrender to
the Paying Agent, Notes called for redemption shall be paid at the Redemption
Price, together with any accrued interest.
(d)    Sinking Fund. There shall be no sinking fund provided for the Notes.
ARTICLE IV.    

COVENANTS
Section 4.1.        Payment of Notes. The Company will promptly pay or cause to
be paid the principal of, premium, if any, and interest, if any, on each of the
Notes at the places and time and in the manner provided in the Notes and this
Indenture. An installment of principal, premium or interest will be considered
paid on the date it is due if the Trustee or Paying Agent holds on that date in
accordance with this Indenture money designated for and sufficient to pay the
installment then due.
The Company will pay or cause to be paid interest on overdue principal at the
rate specified in the Notes; it will also pay interest on overdue installments
of interest at the same rate, to the extent lawful.
Section 4.2.        Reporting. The Company will file with the Trustee within 15
days after filing with the SEC, copies of its annual reports and of the
information, documents, and other reports (or copies of such portions of any of
the foregoing as the SEC may by rules and regulations prescribe) which the
Company is required to file with the SEC pursuant to Section 13 or 15(d) of the
Exchange Act. The Company also will comply with the other provisions of TIA
Section 314(a).

- 22 -

--------------------------------------------------------------------------------




Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).
Section 4.3.        Corporate Existence. Subject to Article V, the Company will
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence, rights (charter and statutory) and
franchises; provided, however, that the Company will not be required to preserve
any such right or franchise if the Board of Directors determines that the
preservation of the right or franchise is no longer desirable in the conduct of
the business of the Company and that its loss will not be disadvantageous in any
material respect to the Holders.
Section 4.4.        Compliance Certificate. The Company will deliver to the
Trustee within 120 days after the end of each Fiscal Year of the Company an
Officers’ Certificate stating that in the course of the performance by the
authorized signers of their duties as Officers of the Company they would
normally have knowledge of any Default or Event of Default by the Company and
whether or not the authorized signers know of any Default or Event of Default
that occurred during the Fiscal Year. If they do, the Officers’ Certificate will
describe the Default or Event of Default, its status and what action the Company
is taking or proposes to take with respect thereto. The Company also will comply
with TIA Section 314(a)(4). For the purposes of this provision of this
Indenture, compliance is determined without regard to any grace period or
requirement of notice under this Indenture.
Section 4.5.        Further Instruments and Acts. Upon request of the Trustee,
the Company will execute and deliver such further instruments and do such
further acts as may be reasonably necessary or proper to carry out more
effectively the purpose of this Indenture.
Section 4.6.        Limitations on Liens. The Company shall not, nor shall it
permit any Restricted Subsidiary to, create, assume, incur or suffer to exist
any Lien, upon any of its properties or assets, whether owned on the Issue Date
or thereafter acquired, unless (1) if such Lien secures Indebtedness which is
pari passu with the Notes, then the Notes are secured by a Lien on the same
properties or assets on an equal and ratable basis with the obligation so
secured until such time as such obligation is no longer secured by a Lien, (2)
if such Lien secures Indebtedness which is subordinated to the Notes, then the
Notes are secured by a Lien on the same properties or assets and the Lien
securing such Indebtedness is subordinated to the Lien granted to the Holders to
the same extent as such Indebtedness is subordinated to the Notes or (3) such
Lien is a Permitted Lien (as defined below).
The following Liens constitute “Permitted Liens”:
(a)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with or otherwise acquired by the Company or any Restricted
Subsidiary, provided that such Liens were in existence prior to, and were not
created in contemplation of, such merger, consolidation or acquisition and do
not extend to any assets other than those of the Person merged into or
consolidated with the Company or a Restricted Subsidiary;

- 23 -

--------------------------------------------------------------------------------




(b)    Liens on property existing at the time of acquisition thereof by the
Company or any Restricted Subsidiary; provided that such Liens were in existence
prior to, and were not created in contemplation of, such acquisition and do not
extend to any assets other than the property acquired;
(c)    Liens imposed by law such as carriers’, warehouseman’s or mechanics’
Liens, and other Liens to secure the performance of statutory obligations,
surety or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business;
(d)    Liens incurred in connection with pollution control, industrial revenue,
water, sewage or any similar bonds;
(e)    Liens securing Indebtedness representing, or incurred to finance, the
cost of acquiring, constructing or improving any assets, provided that the
principal amount of such Indebtedness does not exceed 100% of such cost,
including construction charges;
(f)    Liens securing Indebtedness (A) between a Restricted Subsidiary and the
Company, or (B) between Restricted Subsidiaries;
(g)    Liens incurred in the ordinary course of business to secure performance
of obligations with respect to statutory or regulatory requirements, performance
or return-of-money bonds, surety bonds or other obligations of a like nature, in
each case which are not incurred in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property and which do not in the aggregate impair in any material respect the
use of property in the operation of the Company’s business taken as a whole;
(h)    pledges or deposits under workmen’s compensation laws, unemployment
insurance laws or similar legislation, or good faith deposits in connection with
bids, tenders, contracts (other than for the payment of indebtedness) or leases
to which the Company or any Restricted Subsidiary is a party, or deposits to
secure public or statutory obligations of the Company or of any Restricted
Subsidiary or deposits for the payment of rent, in each case incurred in the
ordinary course of business;
(i)    Liens granted to any bank or other institution on the payments to be made
to such institution by the Company or any Subsidiary pursuant to any interest
rate swap or similar agreement or foreign currency hedge, exchange or similar
agreement designed to provide protection against fluctuations in interest rates
and currency exchange rates, respectively, provided that such agreements are
entered into in, or are incidental to, the ordinary course of business;
(j)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s Liens, rights of set off or similar rights and remedies;
(k)    Liens arising from the Uniform Commercial Code financing statements
regarding leases;

- 24 -

--------------------------------------------------------------------------------




(l)    Liens securing indebtedness incurred to finance the acquisition,
construction, improvement, development or expansion of a property which is given
within 180 days of the acquisition, construction, improvement, development or
expansion of such property and which is limited to such property;
(m)    Liens incurred in connection with Non-Recourse Indebtedness;
(n)    Liens existing on the Issue Date;
(o)    Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor;
(p)    Liens securing refinancing Indebtedness; provided that any such Lien does
not extend to or cover any property or assets other than the property or assets
securing Indebtedness so refunded, refinanced or extended;
(q)    easements, rights-of-way and other similar encumbrances incurred in the
ordinary course of business and encumbrances consisting of zoning restrictions,
licenses, restrictions on the use of property or minor imperfections in title
thereto which, in the aggregate, are not material in amount, and which do not in
any case materially detract from the Company’s properties subject thereto; and
(r)    any extensions, substitutions, modifications, replacements or renewals of
the Permitted Liens described above.
Notwithstanding the foregoing, the Company may, and may permit any Restricted
Subsidiary to, create, assume, incur or suffer to exist any Lien upon any of its
properties or assets that is not a Permitted Lien without equally and ratably
securing the Notes if, at the time the Indebtedness secured by the Lien is
incurred, the aggregate amount of all Indebtedness then outstanding secured by
such Lien and all other Liens, together with the aggregate net sale proceeds
from all Sale-Leaseback Transactions which are not Permitted Sale-Leaseback
Transactions, does not exceed 20% of the Total Consolidated Stockholders’ Equity
of the Company; provided that Indebtedness secured by Permitted Liens shall not
be included in the amount of such secured Indebtedness.
Section 4.7.        Sale-Leaseback Transactions. The Company shall not, and
shall not permit any Restricted Subsidiary to, after the date hereof, enter into
any Sale-Leaseback Transaction other than Permitted Sale-Leaseback Transactions
(as defined below). The following Sale-Leaseback Transactions constitute
“Permitted Sale-Leaseback Transactions”:
(a)    a Sale-Leaseback Transaction involving the leasing by the Company or any
Restricted Subsidiary of model homes in the Company’s (including its
Subsidiaries’) communities;
(b)    a Sale-Leaseback Transaction relating to a property entered into within
180 days after the later of the date of acquisition of such property by the
Company or a

- 25 -

--------------------------------------------------------------------------------




Restricted Subsidiary or the date of the completion of construction or
commencement of full operations on such property, whichever is later;
(c)    a Sale-Leaseback Transaction where the Company, within 365 days after
such Sale-Leaseback Transaction, applies or causes to be applied to the
retirement of any Funded Debt of the Company or any Restricted Subsidiary (other
than Funded Debt which by its terms or the terms of the instrument by which it
was issued is subordinate in right of payment to the Notes) proceeds of the sale
of such property, but only to the extent of the amount of proceeds so applied;
(d)    a Sale-Leaseback Transaction where the Company or any Restricted
Subsidiary would, on the effective date of such sale or transfer, be entitled,
pursuant to this Indenture, to issue, assume or guarantee Indebtedness secured
by a Lien upon the relevant property, at least equal in amount to the then
present value (discounted at the actual rate of interest of the Sale-Leaseback
Transaction) of the obligation for the net rental payments in respect of such
Sale-Leaseback Transaction without equally and ratably securing the Notes;
(e)    a Sale-Leaseback Transaction between the Company and any Restricted
Subsidiary or among Restricted Subsidiaries, provided that the lessor shall be
the Company or a wholly-owned Restricted Subsidiary; and
(f)    a Sale-Leaseback Transaction which has a lease of no more than three
years in length.
Notwithstanding the foregoing, the Company may, and may permit any Restricted
Subsidiary to, effect any Sale-Leaseback Transaction involving any real or
tangible personal property which is not a Permitted Sale-Leaseback Transaction,
provided that at the time of the Sale-Leaseback Transaction the aggregate net
sales proceeds from all Sale-Leaseback Transactions which are not Permitted
Sale-Leaseback Transactions, together with all Indebtedness secured by Liens
other than Permitted Liens, does not exceed 20% of the Total Consolidated
Stockholders’ Equity of the Company.
Section 4.8.        Furnishing Guarantees. The Company shall cause each existing
or future wholly-owned Subsidiary (other than its finance company Subsidiaries
and any foreign Subsidiaries) that guarantees any of the Company’s Indebtedness
or guarantees the obligations of any Subsidiary as a guarantor of the Company’s
Indebtedness to become a Guarantor by causing such Subsidiary, as promptly as
practicable, but in any event not later than the date on which such Subsidiary
becomes a guarantor of any other Indebtedness of the Company or any Subsidiary,
to execute and deliver to the Trustee a Guarantee in substantially the form of
Exhibit F hereto and the Company shall furnish to the Trustee an Officers’
Certificate stating that all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with, and an
Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent have been complied with.

- 26 -

--------------------------------------------------------------------------------




Section 4.9.        Change of Control.
(a)    If a Change of Control Triggering Event occurs, unless the Company has
exercised its option to redeem the Notes by notifying the Holders to that effect
as described in Section 3.1 above, the Company shall make an offer (a “Change of
Control Offer”) to each Holder of Notes to repurchase all or any part (equal to
one thousand U.S. dollars ($1,000) or integral multiples of $1,000 in excess
thereof) of that Holder’s Notes on the terms set forth in this Section 4.9. In a
Change of Control Offer, the Company shall offer payment in cash equal to 101%
of the aggregate principal amount of the Notes repurchased, plus accrued and
unpaid interest, if any, on the Notes repurchased to the date of repurchase (a
“Change of Control Payment”). Within 30 days following any Change of Control
Triggering Event or, at the Company’s option, prior to any Change of Control,
but after public announcement of the transaction that constitutes or may
constitute the Change of Control, the Company shall mail a notice to Holders,
describing the transaction that constitutes or may constitute the Change of
Control Triggering Event and offering to repurchase the Notes on the date
specified in the notice, which date will be no earlier than 30 days and no later
than 60 days from the date that notice is mailed, other than as may be required
by law (a “Change of Control Payment Date”). The notice shall, if mailed prior
to the date of consummation of the Change of Control, state that the Change of
Control Offer is conditioned on the Change of Control Triggering Event occurring
on or prior to the applicable Change of Control Payment Date.
(b)    On each Change of Control Payment Date, the Company shall, to the extent
lawful:
(i)    accept for payment all Notes or portions of Notes properly tendered
pursuant to the Change of Control Offer;
(ii)    deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of Notes properly tendered; and
(iii)    deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officers’ Certificate stating the aggregate principal
amount of Notes or portions of Notes being repurchased and that all conditions
precedent provided for herein to the Change of Control Offer and to the
repurchase by the Company of Notes pursuant to the Change of Control Offer have
been complied with.
(c)    The Company shall not be required to make a Change of Control Offer upon
the occurrence of a Change of Control Triggering Event if a third party makes
such an offer in the manner, at the times and otherwise in compliance with the
requirements for an offer made by the Company and the third party repurchases
all Notes properly tendered and not withdrawn under its offer.
The Company shall comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with the repurchase of the
Notes as a result of a

- 27 -

--------------------------------------------------------------------------------




Change of Control Triggering Event. To the extent that the provisions of any
such securities laws or regulations conflict with the Change of Control Offer
provisions herein, the Company will comply with those securities laws and
regulations and shall not be deemed to have breached its obligations under the
Change of Control Offer provisions herein by virtue of any such conflict.
(d)    As used herein:
“Change of Control” means the occurrence of any of the following: (1) the direct
or indirect sale, lease, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the Company’s assets and the assets of its
Subsidiaries, taken as a whole, to any person, other than the Company or one of
its Subsidiaries; (2) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any person
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 50% of the Company’s
outstanding Voting Stock or other Voting Stock into which the Company’s Voting
Stock is reclassified, consolidated, exchanged or changed, measured by voting
power rather than number of shares; (3) the Company consolidates with, or merges
with or into, any person, or any person consolidates with, or merges with or
into, the Company, in any such event pursuant to a transaction in which any of
the Company’s outstanding Voting Stock or the Voting Stock of such other person
is converted into or exchanged for cash, securities or other property, other
than any such transaction where the shares of the Company’s Voting Stock
outstanding immediately prior to such transaction constitute, or are converted
into or exchanged for, a majority of the Voting Stock of the surviving person or
any direct or indirect parent company of the surviving person immediately after
giving effect to such transaction; (4) the first day on which a majority of the
members of the Board of Directors are not Continuing Directors; or (5) the
adoption of a plan relating to the Company’s liquidation or dissolution.
Notwithstanding the foregoing, a transaction (or series of related transactions)
will not be deemed to involve a Change of Control under clause (2) above if,
either:
(i)(A) the Company becomes a direct or indirect wholly-owned Subsidiary of a
holding company and (B)(1) the direct or indirect holders of the Voting Stock of
such holding company immediately following that transaction are substantially
the same as the holders of the Company’s Voting Stock immediately prior to that
transaction or (2) the shares of the Company’s Voting Stock outstanding
immediately prior to such transaction are converted into or exchanged for, a
majority of the Voting Stock of such holding company immediately after giving
effect to such transaction; or
(ii)(A) Stuart Miller, together with members of his immediate family, directly
or indirectly, becomes the beneficial owner of more than 50%, but less than 66
The term “person,” as used in this definition of Change of Control, has the
meaning given thereto in Section 13(d)(3) of the Exchange Act.

- 28 -

--------------------------------------------------------------------------------




“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Rating Event.
“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors who (1) was a member of the Board of Directors on the Issue
Date or (2) was nominated for election, elected or appointed to the Board of
Directors with the approval of a majority of the Continuing Directors who were
members of the Board of Directors at the time of the nomination, election or
appointment (either by a specific vote or by approval of the Company’s proxy
statement in which that member was named as a nominee for election as a
director, without objection to the nomination).
“Fitch” means Fitch Inc. and its successors.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s, BBB- (or the equivalent) by S&P and BBB- (or the
equivalent) by Fitch, and the equivalent investment grade credit rating from any
replacement rating agency or rating agencies selected by the Company.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Rating Agencies” means (1) each of Moody’s, S&P and Fitch; and (2) if any of
Moody’s, S&P or Fitch ceases to rate the Notes or fails to make a rating of the
Notes publicly available for reasons beyond the Company’s control, a “nationally
recognized statistical rating organization” within the meaning of Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Company (as certified
by a resolution of the Board of Directors) as a replacement agency for Moody’s,
S&P or Fitch, or all of them, as the case may be.
“Rating Event” means the rating on the Notes is lowered by at least two of the
three Rating Agencies and the Notes are rated below an Investment Grade Rating
by at least two of the three Rating Agencies, (and, if there is a split among
the three Rating Agencies, by the two Rating Agencies with the lowest ratings)
in any case on any day during the period (which period will be extended so long
as the rating of the Notes is under publicly announced consideration for a
possible downgrade by any of the Rating Agencies) commencing 60 days prior to
the earlier of (1) the first public notice of the occurrence of a Change of
Control or (2) the first public notice of the Company’s intention to effect a
Change of Control and ending 60 days following consummation of such Change of
Control.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
“Voting Stock” means, with respect to any specified “person” (as that term is
used in Section 13(d)(3) of the Exchange Act) as of any date, the capital stock
of that person that is at the time entitled to vote generally in the election of
the board of directors of that person.

- 29 -

--------------------------------------------------------------------------------




ARTICLE V.    

SUCCESSOR CORPORATION
Section 5.1.        Company May Consolidate, etc., Only on Certain Terms. The
Company will not consolidate with or merge into any other corporation or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person, unless:
(1)    the corporation formed by the consolidation or into which the Company is
merged or the Person which acquires by conveyance or transfer, or which leases,
the properties and assets of the Company substantially as an entirety will be a
corporation organized and existing under the laws of the United States of
America, a State of the United States of America or the District of Columbia and
expressly assumes, by one or more supplemental indentures, executed and
delivered to the Trustee, in form satisfactory to the Trustee, the due and
punctual payment of the principal of, premium, if any, and interest, if any, on
all the Notes and the performance of every covenant of this Indenture to be
performed or observed by the Company;
(2)    immediately after giving effect to the transaction, no Default or Event
of Default will have occurred and be continuing; and
(3)    the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that the consolidation, merger, conveyance,
transfer or lease and the supplemental indenture (or the supplemental indentures
together) comply with this Article and that all the conditions precedent
relating to the transaction set forth in this Section have been fulfilled.
Section 5.2.        Successor Corporation Substituted. Upon any event described
in Section 5.1, the successor corporation will succeed to, and be substituted
for, and may exercise every right and power of, the Company under this
Indenture, and, except in connection with a lease transaction, the predecessor
corporation will be relieved of all obligations and covenants under this
Indenture.
ARTICLE VI.    

DEFAULTS AND REMEDIES
Section 6.1.        Events of Default.
An “Event of Default” occurs if:
(1)    there is a default by the Company in the payment when due of interest on
the Notes, which default continues for a period of 30 days;
(2)    there is a default by the Company in the payment when due of the
principal or Redemption Price or Repurchase Price due with respect to the Notes;

- 30 -

--------------------------------------------------------------------------------




(3)    there is a default by the Company or any Restricted Subsidiary with
respect to its obligation to pay Indebtedness for money borrowed by the Company
or a Restricted Subsidiary (other than any Non-Recourse Indebtedness), which
default shall have resulted in the acceleration of, or be a failure to pay at
final maturity, Indebtedness aggregating more than $50 million;
(4)    there is a failure to perform any other covenant or warranty of the
Company herein, which continues for 30 days after written notice;
(5)    final judgments or orders are rendered against the Company or any
Restricted Subsidiary which require the payment by the Company or any Restricted
Subsidiary of an amount (to the extent not covered by insurance) in excess of
$50 million and such judgments or orders remain unstayed or unsatisfied for more
than 60 days and are not being contested in good faith by appropriate
proceedings;
(6)    the Company or any Significant Subsidiary (or group of Subsidiaries that,
taken as a whole, would constitute a Significant Subsidiary), pursuant to any
Bankruptcy Law applicable to the Company or such Significant Subsidiary (or
group of Subsidiaries that, taken as a whole, would constitute a Significant
Subsidiary): (A) commences a voluntary case; (B) consents to the entry of an
order for relief against it or them in an involuntary case against it or them;
(C) consents to the appointment of a Custodian of it or them or for any
substantial part of its or their property; or (D) makes a general assignment for
the benefit of its or their creditors; or
(7)    a court of competent jurisdiction enters an order or decree under any
applicable Bankruptcy Law: (A) for relief in an involuntary case against the
Company or any Significant Subsidiary (or group of Subsidiaries that, taken as a
whole, would constitute a Significant Subsidiary); (B) appointing a Custodian of
the Company or any Significant Subsidiary (or group of Subsidiaries that, taken
as a whole, would constitute a Significant Subsidiary) or for any substantial
part of its or their respective property; or (C) ordering the winding up or
liquidation of the Company or any Significant Subsidiary (or group of
Subsidiaries that, taken as a whole, would constitute a Significant Subsidiary);
and the order or decree remains unstayed and in effect for 90 days.
Each of the occurrences described in clauses (1) through (7) of this Section 6.1
will constitute an Event of Default whatever the reason for the occurrence and
whether it is voluntary or involuntary or is effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body.
The term “Bankruptcy Law” means Title 11 of the United States Code or any
similar United States Federal or State law for the relief of debtors. The term
“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.
A Default under clause (4) of this Section 6.1 is not an Event of Default until
the Holders of at least 25% in principal amount of the then outstanding Notes
with regard to which the Company has failed to comply with a covenant or
agreement notify the Company and the

- 31 -

--------------------------------------------------------------------------------




Trustee, of the Default and the Company does not cure the Default within 30 days
after the giving of the notice. The notice must specify the Default, demand that
it be remedied and state that the notice is a “Notice of Default.”
The Company will deliver to the Trustee, within 20 days after it occurs, written
notice in the form of an Officers’ Certificate of any event of which the Company
is aware which with the giving of notice and the lapse of time would become an
Event of Default under clause (4), its status and what action the Company is
taking or proposes to take with respect to it.
Section 6.2.        Acceleration of Maturity; Rescission and Annulment. If an
Event of Default occurs and is continuing, unless the principal of the Notes has
already become due and payable, the Trustee by notice to the Company, or the
Holders of not less than 25% in aggregate principal amount of the Notes then
outstanding by notice to the Company and the Trustee, may declare the
outstanding principal of the Notes and any accrued and unpaid interest through
the date of such declaration on all of the Notes to be immediately due and
payable. Upon such a declaration, such outstanding principal amount and accrued
and unpaid interest, if any, shall be due and payable immediately. If an Event
of Default specified in Section 6.1(6) or (7) occurs and is continuing, the
outstanding principal amount of the Notes shall automatically become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holders. The Holders of a majority in aggregate principal
amount of the Notes then outstanding, on behalf of the Holders of all of the
Notes, by notice to the Company and the Trustee (and without notice to any other
Holder), may rescind any acceleration and its consequences if the rescission
would not conflict with any judgment or decree and if all existing Events of
Default have been cured or waived except nonpayment of the outstanding principal
amount of any of the Notes that has become due solely as a result of
acceleration and if all amounts due to the Trustee under Section 7.7 have been
paid. No such rescission shall affect any subsequent Default or Event of Default
or impair any right consequent thereto.
In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such waiver or rescission and annulment or for any other reason or shall have
been determined adversely to the Trustee, then and in every such case the
Company, the Holders of Notes, and the Trustee shall be restored respectively to
their several positions and rights hereunder and all rights, remedies and powers
of the Company, the Holders of Notes, and the Trustee shall continue as though
no such proceeding had been taken.
The Trustee shall, within 90 days after a Trust Officer has actual knowledge of
the occurrence of a Default or any Event of Default, mail to all Holders, as the
names and addresses of such Holders appear upon the Note register, notice of all
Defaults or Events of Default known to such Trust Officer, unless such Default
or Event of Default is cured or waived before the giving of such notice and
provided that, except in the case of default in the payment of the principal,
interest, Redemption Price or Repurchase Price, as the case may be, on any of
the Notes, the Trustee shall be protected in withholding such notice if and so
long as a trust committee of directors and/or officers of the Trustee in good
faith determines that the withholding of such notice is in the interest of the
Holders.

- 32 -

--------------------------------------------------------------------------------




The Holders of a majority in principal amount of the Notes then outstanding
shall have the right to direct the time, method and place of conducting any
proceedings for any remedy available to the Trustee, subject to the limitations
specified herein.
Section 6.3.        Other Remedies. If an Event of Default as to the Notes
occurs and is continuing, the Trustee may pursue any available remedy to collect
the payment of principal of, premium, if any, and interest, if any, on the Notes
or to enforce the performance of any provision under this Indenture.
The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Securityholder in exercising any right or remedy accruing
upon an Event of Default will not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All available remedies are cumulative.
Section 6.4.        Waiver of Existing Defaults. The Holders of a majority in
aggregate principal amount of the Notes then outstanding, on behalf of the
Holders of all the Notes, by notice to the Trustee may consent to the waiver of
any past Default with regard to the Notes and its consequences except (i) a
default in the payment of interest or premium, if any, on, or the principal of,
Notes, (ii) a failure to redeem or repurchase any Notes as required under this
Indenture or (iii) a default in respect of a covenant or a provision that under
Section 9.2 cannot be modified or amended without the consent of the Holders of
all Notes then outstanding. The defaults described in clauses (i), (ii) and
(iii) in the previous sentence may be waived with the consent of the Holders of
all Notes then outstanding. When a Default or Event of Default is waived, it is
deemed cured and not continuing, but no waiver will extend to any subsequent or
other Default or impair any consequent right. Without limiting the provisions of
Section 7.7, the Trustee shall be compensated by the Company for all costs and
expenses incurred by it in connection with any action taken by it pursuant to
this Section 6.4.
Section 6.5.        Control by Majority. The Holders of a majority in principal
amount of the Notes then outstanding may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee with regard to
the Notes or of exercising any trust or power conferred on the Trustee with
regard to the Notes. However, the Trustee may refuse to follow any direction
that conflicts with law or this Indenture or, subject to Section 7.1, that the
Trustee determines is unduly prejudicial to the rights of other Holders or that
would involve the Trustee in personal liability; provided, however, that the
Trustee may take any other action deemed proper by the Trustee that is not
inconsistent with such direction. Prior to taking any action as a result of a
direction given under this Section, the Trustee will be entitled to
indemnification satisfactory to it in its sole discretion against all losses and
expenses caused by taking or not taking that action.
Section 6.6.        Payments of Notes on Default; Suit Therefor. The Company
covenants that upon the occurrence of an Event of Default described in Section
6.1(1) or (2), then, upon demand of the Trustee, the Company will pay to the
Trustee, for the benefit of the Holders, the whole amount that will then have
become due and payable on all such Notes for principal, premium, if any, and
interest, with interest on the overdue principal and premium, if any, and (to
the extent that payment of such interest is enforceable under applicable law) on
the

- 33 -

--------------------------------------------------------------------------------




overdue installments of interest at the rate borne by the Notes, plus one
percent; and, in addition, such further amount as will be sufficient to cover
the costs and expenses of collection, including reasonable compensation to the
Trustee, its agents, attorneys and counsel, and any expenses or liabilities
incurred by the Trustee hereunder other than through its negligence or bad
faith. Until such demand by the Trustee, the Company may pay the principal of
and premium, if any, and interest on the Notes to the registered Holders,
whether or not the Notes are overdue.
Section 6.7.        Limitation on Suits. A Holder may not pursue any remedy with
respect to this Indenture unless:
(1) the Holder gives to the Trustee written notice stating that an Event of
Default is continuing;
(2) the Holders of at least 25% in principal amount of the Notes then
outstanding make a written request to the Trustee to pursue the remedy;
(3) such Holder or Holders offer to the Trustee indemnity or security reasonably
satisfactory to the Trustee against any cost, loss, liability or expense;
(4) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of security or indemnity, and the Event of Default has
not been waived; and
(5) the Trustee has received no inconsistent direction from the Holders of a
majority in principal amount of the Notes then outstanding during such 60-day
period.
A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder.
Section 6.8.        Collection Suit by Trustee. If an Event of Default in
payment of principal, premium, if any, or interest, if any, specified in clause
(1) or (2) of Section 6.1 occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
for the whole amount of principal, premium, if any, and interest remaining
unpaid (together with interest on that unpaid interest to the extent lawful) and
the amounts provided for in Section 7.7.
Section 6.9.        Trustee May File Proofs of Claim. The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee and the Holders allowed in any
judicial proceedings relative to the Company, its creditors or its property and,
unless prohibited by law or applicable regulations, may vote on behalf of the
Holders in any election of a trustee in bankruptcy or other Person performing
similar functions, and any Custodian in any such judicial proceeding is hereby
authorized by each Holder to make payments to the Trustee and, if the Trustee
consents to the making of such payments directly to the Holders, to pay to the
Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and its counsel, and any
other amounts due the Trustee under Section 7.7.

- 34 -

--------------------------------------------------------------------------------




Section 6.10.        Restoration of Positions. If a judicial proceeding by the
Trustee or a Holder to enforce any right or remedy under this Indenture is
dismissed or decided favorably to the Company, except as otherwise provided in
the judicial proceeding, the Company, the Trustee and the Holders will be
restored to the positions they would have been in if the judicial proceeding had
not been instituted.
Section 6.11.        Priorities. If the Trustee collects any money pursuant to
this Article VI with respect to the Notes, it will pay out the money or property
in the following order:
FIRST: to the Trustee for amounts due under Section 7.7;
SECOND: to the Holders for amounts due and unpaid on the Notes for principal,
premium and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Notes for principal, premium and
interest, respectively; and
THIRD: to the Company.
The Trustee may fix a record date and payment date for any payment to the
Holders pursuant to this Section. At least 15 days before the record date, the
Company will mail to each Holder and the Trustee a notice that states the record
date, the payment date and the amount to be paid.
Section 6.12.        Undertaking for Costs. In any suit for the enforcement of
any right or remedy under this Indenture, or in any suit against the Trustee for
any action taken or omitted by it as Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant. This Section 6.12 does not apply to a suit by the
Trustee, a suit by a Holder pursuant to Section 6.7, or a suit by Holders of in
aggregate more than 10% in principal amount of the Notes then outstanding, or to
any suit instituted by any Holder for the enforcement of the payment of the
principal of, premium, if any, or interest on any Note held by that Holder on or
after the due date provided in the Note.
Section 6.13.        Stay, Extension or Usury Laws. The Company agrees (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim, and will resist any and all efforts to
be compelled to take the benefit or advantage of, any stay or extension law or
any usury or other law, wherever enacted, now or at any subsequent time in
force, which would prohibit or forgive the Company from paying all or any
portion of the principal of, premium, if any, and/or interest on any of the
Notes as contemplated in this Indenture, or which may affect the covenants or
performance of this Indenture, and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and agrees that it will not hinder, delay or impede the execution of any power
granted to the Trustee in this Indenture, but (to the extent that it may
lawfully do so) will suffer and permit the execution of any such power as though
no such law had been enacted.

- 35 -

--------------------------------------------------------------------------------




Section 6.14.     Liability of Stockholders, Officers, Directors and
Incorporators. No director, officer, employee, incorporator, stockholder or
partner, as such, past, present or future, of the Company, any of its successor
corporations or any Subsidiary of the foregoing will have any personal liability
in respect of the Company’s obligations under this Indenture or any Notes by
reason of his or its status as such; provided, however, that nothing in this
Indenture or in the Notes will prevent recourse to and enforcement of the
liability of any stockholder or subscriber to Capital Stock in respect of shares
of Capital Stock which have not been fully paid up.
ARTICLE VII.    

TRUSTEE
Section 7.1.        Duties of Trustee.
(a)    If an Event of Default has occurred and is continuing, the Trustee will
exercise the rights and powers vested in it by this Indenture and use the same
degree of care and skill in their exercise as a prudent person would exercise or
use under the circumstances in the conduct of such person’s own affairs.
(b)    Except during the continuance of an Event of Default:
(i)    the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture and no implied covenants or obligations
will be read into this Indenture against the Trustee; and
(ii)    the Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed in them, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture in
the absence of bad faith on the Trustee’s part; provided, however, that, in the
case of any such certificates or opinions whereby any provisions thereof are
specifically required to be furnished to the Trustee, then the Trustee will
examine the certificates and opinions to determine whether or not they
substantially conform to the requirements of this Indenture, but need not
confirm or investigate the accuracy of mathematical calculations or other facts
stated therein.
(c)    The Trustee may not be relieved from liability for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:
(1)    this paragraph does not limit the effect of paragraph (b) of this Section
7.1;
(2)    the Trustee will not be liable for any error of judgment made in good
faith by a Trust Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts;

- 36 -

--------------------------------------------------------------------------------




(3)    the Trustee will not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.5; and
(4)    the Trustee will not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
under this Indenture or in the exercise of any of its rights or powers, if it
has reasonable grounds to believe repayment of the funds or adequate indemnity
against the risk or liability is not reasonably assured to it.
(d)    Every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee is subject to the
provisions of this Section 7.1 and to the provisions of the TIA.
(e)    The Trustee may refuse to perform any duty or exercise any right or power
unless it receives indemnity satisfactory to it against any loss, liability or
expense.
(f)    The Trustee will not be liable for interest on any money received by it
except as the Trustee may agree with the Company. Money and Government
Obligations held in trust by the Trustee need not be segregated from other funds
or items except to the extent required by law.
Section 7.2.        Rights of Trustee.
(a)    The Trustee may conclusively rely on any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.
(b)    Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate and an Opinion of Counsel. The Trustee will not be liable
for any action it takes or omits to take in good faith in reliance on such an
Officers’ Certificate or Opinion of Counsel.
(c)    The Trustee may act through agents or attorneys and will not be
responsible for the misconduct or negligence of any agent appointed with due
care.
(d)    The Trustee will not be liable for any action it takes or omits to take
in good faith which it believes to be authorized or within its rights or powers,
except conduct which constitutes willful misconduct, negligence or bad faith.
(e)    The Trustee may consult with counsel of its selection, and the Trustee
will not be liable for any action it takes or omits in reliance on, and in
accordance with, the advice of such counsel or any Opinion of Counsel.
(f)    The Trustee will not be required to investigate any facts or matters
stated in any document, but if it decides to investigate any matters or facts,
the Trustee or its agents or attorneys will be entitled to examine the books,
records and premises of the Company at the sole cost of the Company and shall
incur no liability or additional liability of any kind by reason of such inquiry
or investigation.

- 37 -

--------------------------------------------------------------------------------




(g)    In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
(h)    The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.
(i)    The Trustee may request that the Company deliver a certificate setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to this Indenture.
(j)    The Trustee shall not be deemed to have notice of any Default or Event of
Default except any Default or Event of Default occurring pursuant to clause (1)
or (2) of Section 6.1 if, at the time of the occurrence of such Default or Event
of Default, the Trustee is the Paying Agent, unless a Trust Officer of the
Trustee has actual knowledge thereof or unless written notice of any event which
is in fact such a default is received by a Trust Officer of the Trustee at the
Corporate Trust Office of the Trustee, and such notice references the Securities
and this Indenture.
(k)    The permissive rights of the Trustee enumerated herein shall not be
construed as duties.
(l)    Any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Officers’ Certificate and any resolution of the
Board of Directors may be sufficiently evidenced by a Board Resolution.
(m)    Subject to Section 7.1, the Trustee shall be under no obligation to
exercise any of the rights or powers under this Indenture at the request or
direction of any of the Holders unless such Holders have offered to the Trustee
indemnity or security reasonably satisfactory to it against any loss, liability
or expense.
Section 7.3.        Individual Rights of Trustee. The Trustee in its individual
or any other capacity may become the owner or pledgee of Notes and may otherwise
deal with the Company or any of its Affiliates with the same rights it would
have if it were not Trustee. Any Paying Agent, Registrar, co-registrar or
co-paying agent may do the same with like rights. However, the Trustee must
comply with Sections 7.10 and 7.11.
Section 7.4.        Trustee’s Disclaimer. The Trustee (i) is not responsible for
and makes no representation as to the validity or adequacy of this Indenture,
(ii) will not be accountable for the Company’s use of the proceeds from the
Notes, and (iii) will not be responsible for any statement of the Company in
this Indenture, other than the Trustee’s certificate of authentication, or in
any document used in the sale of the Notes, other than statements, if any,
provided in writing by the Trustee for use in such a document.

- 38 -

--------------------------------------------------------------------------------




Section 7.5.        Notice of Defaults. The Trustee will give to the Holders
notice of any Default with regard to the Notes known to the Trustee, within 90
days after it occurs, unless such Default shall have been cured or waived;
provided, that, except in the case of a Default in the payment of the principal
of, or premium, if any, or interest on any Note, the Trustee will be protected
in withholding notice of the Default if and so long as a committee of its Trust
Officers in good faith determines that the withholding of the notice is in the
interests of the Holders.
Section 7.6.        Reports by Trustee. Within 60 days after each November 30
beginning with the November 30 following the date of this Indenture, the Trustee
will mail to each Holder, at the name and address which appears on the
registration books of the Company, and to each Holder who has, within the two
years preceding the mailing, filed that person’s name and address with the
Trustee for that purpose and each Holder whose name and address have been
furnished to the Trustee pursuant to Section 2.5, a brief report dated as of
that November 30 which complies with TIA Section 313(a). The Trustee also will
comply with TIA Section 313(b).
A copy of each report will at the time of its mailing to Holders be filed with
each stock exchange on which the Notes are listed and also with the SEC. The
Company will promptly notify the Trustee when the Notes are listed on, or
delisted from, any stock exchange and of any delisting of the Notes.
Section 7.7.        Compensation and Indemnity. The Company will pay to the
Trustee from time to time reasonable compensation for its services as the
Company and the Trustee shall from time to time agree in writing. The Trustee’s
compensation will not be limited by any law on compensation of a trustee of an
express trust. The Company will reimburse the Trustee upon request for all
reasonable out-of-pocket expenses incurred or disbursements and advances made by
it, including costs of collection, in addition to the compensation for its
services. Those expenses will include the reasonable compensation and expenses,
disbursements and advances of the Trustee’s agents, counsel, accountants and
experts. The Company will indemnify the Trustee against any and all loss, claim,
damage, liability or expense (including reasonable attorneys’ fees) incurred by
it in connection with the administration of the trust created by this Indenture
and the performance of its duties under this Indenture. The Trustee will notify
the Company promptly of any claim for which it may seek indemnity. Failure by
the Trustee to so notify the Company will not relieve the Company of its
obligations under this Section. The Company will defend the claim and the
Trustee may have separate counsel and the Company will pay the fees and expenses
of such counsel. The Company need not pay for any settlement made without its
consent, which shall not be unreasonably withheld or delayed. The Company need
not reimburse any expense or indemnify against any loss, expense or liability
incurred by the Trustee to the extent it is due to the Trustee’s own willful
misconduct, negligence or bad faith.
To secure the Company’s obligation to make payments to the Trustee under this
Section 7.7, the Trustee will have a lien prior to the Notes on all money or
property held or collected by the Trustee, other than money or property held in
trust to pay principal or interest on the Notes. Those obligations of the
Company will survive the satisfaction and discharge of this Indenture.

- 39 -

--------------------------------------------------------------------------------




When the Trustee incurs expenses or renders services after an Event of Default
specified in clause (6) or (7) of Section 6.1 occurs, the expenses and the
compensation for the services of the Trustee are intended to constitute expenses
of administration under any Bankruptcy Law.
For purposes of this Section 7.7, “Trustee” will include any predecessor
Trustee, but the willful misconduct, negligence or bad faith of any Trustee will
not affect the rights of any other Trustee under this Section 7.7.
The provisions of this Section 7.7 shall survive the termination of this
Indenture and the resignation or removal of the Trustee.
Section 7.8.        Replacement of Trustee. The Trustee may resign at any time
by so notifying the Company. The Holders of a majority in aggregate principal
amount of the Notes then outstanding may remove the Trustee by so notifying the
Trustee and the Company and may appoint a successor Trustee. The Company may
remove the Trustee if:
(1) the Trustee fails to comply with Section 7.10;
(2) the Trustee is adjudged bankrupt or insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;
(3) a receiver or other public officer takes charge of the Trustee or its
property; or
(4) the Trustee becomes incapable of acting.
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company will promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in aggregate principal amount of the Notes then outstanding may appoint
a successor Trustee to replace the successor Trustee appointed by the Company.
No removal or appointment of a Trustee will be valid if that removal or
appointment would conflict with any law applicable to the Company.
A successor Trustee will deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Immediately after that, the retiring
Trustee will, subject to the lien provided for in Section 7.7, transfer all
property held by it as a Trustee to the successor Trustee, the resignation or
removal of the retiring Trustee will become effective, and the successor Trustee
will have all the rights, powers and duties of the Trustee under this Indenture.
A successor Trustee will mail notice of its succession to each Holder.
If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the expense of the
Company), the Company or the Holders of a majority in aggregate principal amount
of the Notes then outstanding may petition any court of competent jurisdiction
for the appointment of a successor Trustee.

- 40 -

--------------------------------------------------------------------------------




If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
Notwithstanding the replacement of the Trustee pursuant to this Section, the
Company’s obligations under Section 7.7 will continue for the benefit of the
retiring Trustee.
Section 7.9.        Successor Trustee by Merger, etc. If the Trustee
consolidates with, merges or converts into, or transfers all or substantially
all of its corporate trust assets to, another Person, the resulting, surviving
or transferee Person will, without any further act, be the successor Trustee.
If at the time a successor by merger, conversion or consolidation to the Trustee
succeeds to the trusts created by this Indenture and any of the Notes have been
authenticated but not delivered, the successor to the Trustee may adopt the
certificate of authentication of the predecessor Trustee, and deliver the Notes
which were authenticated by the predecessor Trustee; and if at that time any of
the Notes have not been authenticated, the successor to the Trustee may
authenticate those Notes either in the name of the predecessor or in its own
name as the successor to the Trustee; and in either case the certificates of
authentication will have the full force provided in this Indenture for
certificates of authentication.
Section 7.10.        Eligibility; Disqualification. The Trustee will at all
times satisfy the requirements of TIA Section 310(a). The Trustee will at all
times have a combined capital and surplus of at least $50 million as set forth
in its most recently published annual report of condition, which will be deemed
for this paragraph to be its combined capital and surplus. The Trustee will
comply with TIA Section 310(b), including the optional provision permitted by
the second sentence of TIA Section 310(b)(9).
Section 7.11.        Preferential Collection of Claims. The Trustee will comply
with TIA Section 311(a), excluding any creditor relationship listed in TIA
Section 311(b). A Trustee who has resigned or been removed will be subject to
TIA Section 311(a) to the extent indicated.
ARTICLE VIII.    

DISCHARGE OF INDENTURE
Section 8.1.        Termination of the Company’s Obligations. When (1) the
Company shall deliver to the Trustee for cancellation all Notes theretofore
authenticated (other than any Notes which have been destroyed, lost or stolen
and in lieu of or in substitution for which other Notes shall have been
authenticated and delivered) and not theretofore canceled, or (2) all the Notes
not theretofore canceled or delivered to the Trustee for cancellation shall have
become due and payable, or are by their terms to become due and payable within
one year, whether at stated maturity or upon redemption and the Company shall
deposit with the Trustee, in trust, monies and/or U.S. Government Obligations
sufficient to pay at the Maturity Date or Redemption Date, as applicable, all
sums which will become due with regard to all Notes theretofore authenticated
(other than any Notes which shall have been mutilated, destroyed, lost

- 41 -

--------------------------------------------------------------------------------




or stolen and in lieu of or in substitution for which other Notes shall have
been authenticated and delivered) and not theretofore canceled or delivered to
the Trustee for cancellation, including the principal amount and interest
accrued to the Maturity Date or Redemption Date, as applicable, and if the
Company shall also pay or cause to be paid all other sums payable hereunder by
the Company, then this Indenture shall cease to be of further effect with
respect to the Notes (except as to (i) remaining rights of registration of
transfer, substitution and exchange of Notes, (ii) rights hereunder of Holders
to receive payments of the principal amount, including interest due with respect
to the Notes and the other rights, duties and obligations of Holders, as
beneficiaries hereof with respect to the amounts, if any, so deposited with the
Trustee and (iii) the rights, obligations and immunities of the Trustee under
this Indenture with respect to the Notes), and the Trustee, on demand of the
Company accompanied by an Officers’ Certificate and an Opinion of Counsel as
required by Section 8.3 and at the cost and expense of the Company, shall
execute proper instruments acknowledging satisfaction of and discharging this
Indenture with respect to the Notes; the Company, however, hereby agrees to
reimburse the Trustee for any costs or expenses thereafter reasonably and
properly incurred by the Trustee, and to compensate the Trustee for any services
thereafter reasonably and properly rendered by the Trustee, in connection with
this Indenture or the Notes.
Section 8.2.        Application of Trust Money. Subject to Section 8.4, the
Trustee will hold in trust money or U.S. Government Obligations deposited with
it pursuant to Section 8.1. It will apply the deposited money and the money from
the U.S. Government Obligations through the Paying Agent and in accordance with
this Indenture to the payment of principal of, premium, if any, and interest, if
any, on the Notes with regard to which the money or U.S. Government Obligations
were deposited.
Section 8.3.        Officers’ Certificate; Opinion of Counsel. Upon any
application or demand by the Company to the Trustee to take any action under
Section 8.1, the Company shall furnish to the Trustee an Officers’ Certificate
stating that all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with, and an Opinion of
Counsel stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.
Each such Officers’ Certificate and Opinion of Counsel provided for in this
Indenture and delivered to the Trustee with respect to compliance with a
condition or covenant pursuant to the previous paragraph shall comply with the
provisions of Section 11.5.
Section 8.4.        Repayment to the Company. The Trustee and the Paying Agent
will promptly pay to the Company upon request any excess money or securities
held by them at any time. The Trustee and the Paying Agent will pay to the
Company upon request any money held by them for the payment of principal,
premium or interest that remains unclaimed for two years. After such payment,
all liability of the Trustee and the Paying Agent with respect to that money
will cease.
Section 8.5.        Reinstatement. If the Trustee or the Paying Agent is unable
to apply any money in accordance with Section 8.2 by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Company’s obligations under this
Indenture shall be revived and reinstated with respect to

- 42 -

--------------------------------------------------------------------------------




the Notes as though no deposit had occurred pursuant to Section 8.1 until such
time as the Trustee or the Paying Agent is permitted to apply all such money in
accordance with Section 8.2; provided, however, that if the Company makes any
payment of principal amount or Redemption Price of or interest on any Note
following the reinstatement of its obligations, the Company shall be subrogated
to the rights of the Holders of such Notes to receive such payment from the
money held by the Trustee or Paying Agent.
ARTICLE IX.    

MODIFICATION OF THE INDENTURE
Section 9.1.        Without Consent of Holders. The Company and the Trustee may
amend or supplement this Indenture or the Notes without notice to or consent of
any Holder:
(1)    to cure any ambiguity, defect or inconsistency that does not adversely
affect the rights of any Holder;
(2)    to make any change that does not adversely affect the rights of any
Holder;
(3)    to comply with Article 5;
(4)    to add to the covenants of the Company further covenants, restrictions or
conditions that the Board of Directors and the Trustee shall consider to be for
the benefit of the Holders of Notes, and to make the occurrence, or the
occurrence and continuance, of a default in any such additional covenants,
restrictions or conditions a Default or an Event of Default permitting the
enforcement of all or any of the several remedies provided in this Indenture;
(5)    to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Notes; or
(6)    to modify, eliminate or add to the provisions of this Indenture to such
extent as shall be necessary for this Indenture to comply with the TIA, or under
any similar federal statute hereafter enacted.
After an amendment under this Section becomes effective, the Company will mail
to the Holders a notice briefly describing the amendment. The failure to give
such notice to all Holders, or any defect in a notice, will not impair or affect
the validity of an amendment under this Section.
Section 9.2.        With Consent of Holders. The Company and the Trustee may
amend or supplement this Indenture or the Notes without notice to any Holder but
with the written consent of the Holders of a majority in aggregate principal
amount of the Notes then outstanding. The Holders of a majority in principal
amount of the Notes then outstanding may waive compliance by the Company with
any provision of this Indenture or the Notes without notice to any Holder.
However, without the consent of the Holder so affected, no amendment, supplement
or waiver, including a waiver pursuant to Section 6.4, may:

- 43 -

--------------------------------------------------------------------------------




(1)    extend the fixed maturity of any Note or any installment of interest
thereon, reduce the principal amount, interest rate, Redemption Price,
Repurchase Price or amount due upon acceleration, impair the right of a Holder
to institute suit for the payment thereof, change the currency in which the
Notes are payable;
(2)    reduce the percentage of Notes required to consent to an amendment,
supplement or waiver;
(3)    release any Guarantor except as provided in Article X hereof; or
(4)    make any change in Section 6.2 or Section 6.4 or the second sentence of
this Section.
It will not be necessary for the consent of the Holders under this Section to
approve the particular form of any proposed amendment, supplement or waiver, but
it will be sufficient if the consent approves the substance of the amendment,
supplement or waiver.
Section 9.3.        Compliance with Trust Indenture Act. Every amendment or
supplement to this Indenture or the Notes will comply with the TIA as then in
effect.
Section 9.4.        Revocation and Effect of Consents. A consent to an
amendment, supplement or waiver by a Holder will bind the Holder and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder or subsequent Holder may revoke the consent as to
the Holder’s Note or portion of a Note. For a revocation to be effective, the
Trustee must receive notice of the revocation before the date the amendment,
supplement or waiver becomes effective. After an amendment, supplement or waiver
becomes effective in accordance with its terms, it will bind every Holder of
every Note.
Section 9.5.        Notation on or Exchange of Notes. If an amendment,
supplement or waiver changes the terms of the Notes, the Trustee may require the
Holder of a Note to deliver the Holder’s Note to the Trustee, who will place an
appropriate notation about the amendment, supplement or waiver on the Note and
will return it to the Holder. Alternatively, the Company may, in exchange for
the Note, issue, and the Trustee will authenticate, a new Note that reflects the
amendment, supplement or waiver.
Section 9.6.        Trustee to Sign Amendments, etc. The Trustee will sign any
amendment, supplement or waiver authorized pursuant to Article II or this
Article IX if the amendment, supplement or waiver does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. If it does adversely
affect those rights, liabilities or immunities, the Trustee may but need not
sign it. The Company may not sign an amendment or supplement until the amendment
or supplement is approved by an appropriate Board Resolution.
In signing such amendment the Trustee shall receive indemnity reasonably
satisfactory to it and shall receive, and shall be fully protected in relying
upon, in addition to the documents required by Section 11.4, an Officers’
Certificate and an Opinion of Counsel each stating that such amendment is
authorized or permitted by this Indenture and the TIA.

- 44 -

--------------------------------------------------------------------------------




ARTICLE X.    

GUARANTEE OF NOTES
Section 10.1.        Unconditional Guarantee. Except as provided in Section 10.2
or Section 10.4, each Guarantor hereby jointly and severally, unconditionally
and irrevocably guarantees (such guarantee to be referred to herein as a
“Guarantee”) to each Holder of a Note authenticated and delivered by the Trustee
and to the Trustee and its successors and assigns, that: (a) all amounts due
with respect to the Notes shall be duly and punctually paid in full when due,
whether at maturity, by acceleration or otherwise, and interest on the overdue
principal and (to the extent permitted by law) interest, if any, on the Notes
and all other obligations of the Company or the Guarantors to the Holders or the
Trustee hereunder or thereunder and all other obligations shall be promptly paid
in full or performed, all in accordance with the terms hereof and thereof; and
(b) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, the same shall be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
maturity, by acceleration or otherwise. Failing payment when due of any amount
so guaranteed, or failing performance of any other obligation of the Company to
the Holders under this Indenture or under the Notes, for whatever reason, each
Guarantor shall be obligated to pay, or to perform or cause the performance of,
the same immediately. An Event of Default under this Indenture or the Notes
shall constitute an event of default under each Guarantee, and shall entitle the
Holders of Notes to accelerate the obligations of the Guarantors hereunder in
the same manner and to the same extent as the obligations of the Company.
Each of the Guarantors hereby agrees that, subject to Section 10.2 and Section
10.4, its obligations hereunder shall be unconditional, irrespective of the
validity, regularity or enforceability of the Notes or this Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
of the Notes with respect to any provisions hereof or thereof, any release of
any other Guarantor, the recovery of any judgment against the Company, any
action to enforce the same, whether or not a Guarantee is affixed to any
particular Note, or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each of the Guarantors
hereby waives the benefit of diligence, presentment, demand of payment, filing
of claims with a court in the event of insolvency or bankruptcy of the Company,
any right to require a proceeding first against the Company, protest, notice and
all demands whatsoever and covenants that its Guarantee shall not be discharged
except by complete performance of the obligations contained in the Notes, this
Indenture and each Guarantee. Each Guarantee is a guarantee of payment and not
of collection. Each Guarantor further agrees that, as between it, on the one
hand, and the Holders of Notes and the Trustee, on the other hand, (a) subject
to this Article X, the maturity of the obligations guaranteed hereby may be
accelerated as provided in Article VI hereof for the purposes of each Guarantee,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations guaranteed hereby, and (b) in the
event of any acceleration of such obligations as provided in Article VI hereof,
such obligations (whether or not due and payable) shall forthwith become due and
payable by the Guarantors for the purpose of each Guarantee.
No director, officer, employee, incorporator, stockholder or partner, as such,
past, present or future, of any Guarantor, as such, shall have any personal
liability under any

- 45 -

--------------------------------------------------------------------------------




Guarantee by reason of his, her or its status as such director, officer,
employee, incorporator, stockholder or partner.
Each Guarantor that makes a payment or distribution under its Guarantee shall be
entitled to a contribution from each other Guarantor in an amount pro rata,
based on the net assets of each Guarantor, determined in accordance with GAAP.
Section 10.2.        Limitations on Guarantees; Release or Suspension of
Particular Guarantors’ Obligations. The obligations of each Guarantor under its
Guarantee will be limited to the maximum amount which, after giving effect to
all other contingent and fixed liabilities of such Guarantor and after giving
effect to any collections from or payments made by or on behalf of any other
Guarantors in respect of the obligations of such other Guarantors under their
Guarantees or pursuant to their contribution obligations under this Indenture,
will result in the obligations of such Guarantor under its Guarantee not
constituting a fraudulent conveyance or fraudulent transfer under federal or
state law.
Additionally, if any Guarantor is released from its Guarantee (rather than a
suspension of its Guarantee) of the outstanding Indebtedness of the Company or
the obligations of any Restricted Subsidiary as a guarantor of the Company’s
Indebtedness, such Guarantor shall be automatically released from its
obligations as Guarantor, and from and after such date, such Guarantor shall
cease to constitute a Guarantor and a Restricted Subsidiary.
The obligations of a Guarantor will be automatically suspended, and such
Guarantor shall not constitute a guarantor and shall not have any obligations
with regard to the Notes, during any period when the principal amount of the
Company’s obligations and any Subsidiary’s obligations as a guarantor of the
Company’s obligations (without duplication), in each case other than the Notes
and other Indebtedness containing provisions similar to this, that the Guarantor
is guaranteeing total less than $75 million.
Section 10.3.        Execution and Delivery of Guarantee. To further evidence
the Guarantee set forth in Section 10.1, each Guarantor hereby agrees to execute
and deliver to the Trustee a Guarantee in substantially the form of Exhibit F
hereto. Such Guarantee shall be executed on behalf of each Guarantor by either
manual or facsimile signature of an officer or agent of each Guarantor, each of
whom, in each case, shall have been duly authorized to so execute by all
requisite corporate action. The validity and enforceability of any Guarantee
shall not be affected by the fact that it is not affixed to any Note or Notes.
If an officer or agent of a Guarantor whose signature is on this Indenture or a
Guarantee no longer holds that office at the time the Trustee authenticates a
Note to which such Guarantee relates or at any time thereafter, such Guarantor’s
Guarantee of such Note shall be valid nevertheless.
The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of any Guarantee set forth in this
Indenture on behalf of each Guarantor.

- 46 -

--------------------------------------------------------------------------------




Section 10.4.        Release of a Guarantor due to Extraordinary Events. If no
Default exists or would exist under this Indenture, upon the sale or disposition
of all or substantially all of the assets of a Guarantor, or all of the Capital
Stock of a Guarantor (including by consolidation, merger, issuance or
otherwise), by the Company or a Subsidiary of the Company, or upon the
consolidation or merger of a Guarantor with or into any Person (in each case,
other than to the Company or an Affiliate of the Company or a Subsidiary), or if
any Guarantor is dissolved or liquidated, such Guarantor and each Subsidiary of
such Guarantor that is also a Guarantor, or the Person acquiring such assets (in
the event of a sale or other disposition of all or substantially all of the
assets of such Guarantor), shall be deemed automatically and unconditionally
released and discharged from all of its obligations under this Article X without
any further action required on the part of the Trustee or any Holder.
The Trustee shall execute any documents reasonably requested by the Company or a
Guarantor in order to evidence the release of such Guarantor from its
Obligations under its Guarantee of the Notes under this Article X.
Nothing contained in this Indenture or in any of the Notes shall prevent any
consolidation or merger of a Guarantor with or into the Company or another
Guarantor or shall prevent any sale or conveyance of the property of a Guarantor
as an entirety or substantially as an entirety to the Company or another
Guarantor.
Section 10.5.        Waiver of Subrogation. Until this Indenture is discharged
and all of the Notes are discharged and paid in full, each Guarantor hereby
irrevocably waives and agrees not to exercise any claim or other rights which it
may now or hereafter acquire against the Company that arise from the existence,
payment, performance or enforcement of the Company’s obligations under the Notes
or this Indenture and such Guarantor’s obligations under its Guarantee and this
Indenture, in any such instance including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution, indemnification, and any
right to participate in any claim or remedy of the Holders against the Company,
whether or not such claim, remedy or right arises in equity, or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Company, directly or indirectly, in cash or other property or
by set-off or in any other manner, payment or security on account of such claim
or other rights. If any amount shall be paid to any Guarantor in violation of
the preceding sentence and any amounts owing to the Trustee or the Holders of
Notes under the Notes, this Indenture, or any other document or instrument
delivered under or in connection with such agreements or instruments, shall not
have been paid in full, such amount shall have been deemed to have been paid to
such Guarantor for the benefit of, and held in trust for the benefit of, the
Trustee or the Holders and shall forthwith be paid to the Trustee for the
benefit of itself or such Holders to be credited and applied to the obligations
in favor of the Trustee or the Holders, as the case may be, whether matured or
unmatured, in accordance with the terms of this Indenture. Each Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by this Indenture and that the waiver set
forth in this Section 10.5 is knowingly made in contemplation of such benefits.
Section 10.6.        No Set-Off. Each payment to be made by a Guarantor
hereunder in respect of the Obligations shall be payable in the currency or
currencies in which

- 47 -

--------------------------------------------------------------------------------




such Obligations are denominated, and shall be made without set-off,
counterclaim, reduction or diminution of any kind or nature.
Section 10.7.        Obligations Absolute. The obligations of each Guarantor
hereunder are and shall be absolute and unconditional and any monies or amounts
expressed to be owing or payable by each Guarantor hereunder which may not be
recoverable from such Guarantor on the basis of a Guarantee shall be recoverable
from such Guarantor as a primary obligor and principal debtor in respect
thereof.
Section 10.8.        Obligations Continuing. Except as provided in Section 10.2
or Section 10.4, the obligations of each Guarantor hereunder shall be continuing
and shall remain in full force and effect until all the obligations have been
paid and satisfied in full. Each Guarantor agrees with the Trustee that it will
from time to time deliver to the Trustee suitable acknowledgments of its
continued liability hereunder and under any other instrument or instruments in
such form as counsel to the Trustee may advise and as will prevent any action
brought against it in respect of any default hereunder being barred by any
statute of limitations now or hereafter in force and, in the event of the
failure of a Guarantor so to do, it hereby irrevocably appoints the Trustee the
attorney and agent of such Guarantor to make, execute and deliver such written
acknowledgment or acknowledgments or other instruments as may from time to time
become necessary or advisable, in the judgment of the Trustee on the advice of
counsel, to fully maintain and keep in force the liability of such Guarantor
hereunder.
Section 10.9.        Obligations Not Reduced. Except as otherwise provided in
Sections 10.2 and 10.4, the obligations of each Guarantor hereunder shall not be
satisfied, reduced or discharged except solely by the payment of such principal,
premium, if any, interest, fees and other monies or amounts as may at any time
prior to discharge of this Indenture pursuant to Article VIII be or become owing
or payable under or by virtue of or otherwise in connection with the Notes or
this Indenture.
Section 10.10.        Obligations Reinstated. The Obligations of each Guarantor
hereunder shall continue to be effective or shall be reinstated, as the case may
be, if at any time any payment which would otherwise have reduced the
obligations of any Guarantor hereunder (whether such payment shall have been
made by or on behalf of the Company or by or on behalf of a Guarantor) is
rescinded or reclaimed from the Trustee or any of the Holders upon the
insolvency, bankruptcy, liquidation or reorganization of the Company or any
Guarantor or otherwise, all as though such payment had not been made. If demand
for, or acceleration of the time for, payment by the Company is stayed upon the
insolvency, bankruptcy, liquidation or reorganization of the Company, all such
Indebtedness otherwise subject to demand for payment or acceleration shall
nonetheless be payable by each Guarantor as provided herein.
Section 10.11.        Obligations Not Affected. Except as otherwise provided in
Sections 10.2 and 10.4, the Obligations of each Guarantor hereunder shall not be
affected, impaired or diminished in any way by any act, omission, matter or
thing whatsoever, occurring before, upon or after any demand for payment
hereunder (and whether or not known or consented to by any Guarantor or any of
the Holders) which, but for this provision, might constitute a whole or partial
defense to a claim against any Guarantor hereunder or might operate to release
or otherwise exonerate any Guarantor from any of its obligations hereunder or

- 48 -

--------------------------------------------------------------------------------




otherwise affect such obligations, whether occasioned by default of any of the
Holders or otherwise, including, without limitation:
(a)    any limitation of status or power, disability, incapacity or other
circumstance relating to the Company or any other Person, including any
insolvency, bankruptcy, liquidation, reorganization, readjustment, composition,
dissolution, winding up or other proceeding involving or affecting the Company
or any other Person;
(b)    any irregularity, defect, unenforceability or invalidity in respect of
any indebtedness or other obligation of the Company or any other Person under
this Indenture, the Notes or any other document or instrument;
(c)    any failure of the Company, whether or not without fault on its part, to
perform or comply with any of the provisions of this Indenture or the Notes, or
to give notice thereof to a Guarantor;
(d)    the taking or enforcing or exercising or the refusal or neglect to take
or enforce or exercise any right or remedy from or against the Company or any
other Person or their respective assets or the release or discharge of any such
right or remedy;
(e)    the granting of time, renewals, extensions, compromises, concessions,
waivers, releases, discharges and other indulgences to the Company or any other
Person;
(f)    any change in the time, manner or place of payment of, or in any other
term of, any of the Notes, or any other amendment, variation, supplement,
replacement or waiver of, or any consent to departure from, any of the Notes or
this Indenture, including, without limitation, any increase or decrease in any
amount due with respect to any of the Notes;
(g)    any change in the ownership, control, name, objects, businesses, assets,
capital structure or constitution of the Company or a Guarantor;
(h)    any merger or amalgamation of the Company or a Guarantor with any Person
or Persons;
(i)    the occurrence of any change in the laws, rules, regulations or
ordinances of any jurisdiction by any present or future action of any
governmental authority or court amending, varying, reducing or otherwise
affecting, or purporting to amend, vary, reduce or otherwise affect, any of the
Obligations or the obligations of a Guarantor under its Guarantee; and
(j)    any other circumstance (other than by complete, irrevocable payment) that
might otherwise constitute a legal or equitable discharge or defense of the
Company under this Indenture or the Notes or of a Guarantor in respect of its
Guarantee hereunder.
Section 10.12.        Waiver. Without in any way limiting the provisions of
Section 10.1 hereof, each Guarantor hereby waives notice of acceptance hereof,
notice of any liability of any Guarantor hereunder, notice or proof of reliance
by the Holders upon the obligations of any Guarantor hereunder, and diligence,
presentment, demand for payment on the

- 49 -

--------------------------------------------------------------------------------




Company, protest, notice of dishonor or non-payment of any of the Obligations,
or other notice or formalities to the Company or any Guarantor of any kind
whatsoever.
Section 10.13.        No Obligation to Take Action Against the Company. Neither
the Trustee nor any other Person shall have any obligation to enforce or exhaust
any rights or remedies or to take any other steps under any security for the
Obligations or against the Company or any other Person or any Property of the
Company or any other Person before the Trustee is entitled to demand payment and
performance by any or all Guarantors of their liabilities and Obligations under
their Guarantees or under this Indenture.
Section 10.14.        Dealing with the Company and Others. The Holders, without
releasing, discharging, limiting or otherwise affecting in whole or in part the
obligations and liabilities of any Guarantor hereunder and without the consent
of or notice to any Guarantor, may:
(a)    grant time, renewals, extensions, compromises, concessions, waivers,
releases, discharges and other indulgences to the Company or any other Person;
(b)    take or abstain from taking security or collateral from the Company or
from perfecting security or collateral of the Company;
(c)    release, discharge, compromise, realize, enforce or otherwise deal with
or do any act or thing in respect of (with or without consideration) any and all
collateral, mortgages or other security given by the Company or any third party
with respect to the obligations or matters contemplated by this Indenture or the
Notes;
(d)    accept compromises or arrangements from the Company;
(e)    apply all monies at any time received from the Company or from any
security upon such part of the Obligations as the Holders may see fit or change
any such application in whole or in part from time to time as the Holders may
see fit; and
(f)    otherwise deal with, or waive or modify their right to deal with, the
Company and all other Persons and any security as the Holders or the Trustee may
see fit.
Section 10.15.        Default and Enforcement. If any Guarantor fails to pay in
accordance with Section 10.1 hereof, the Trustee may proceed in its name as
trustee hereunder in the enforcement of the Guarantee of any such Guarantor and
such Guarantor’s obligations thereunder and hereunder by any remedy provided by
law, whether by legal proceedings or otherwise, and to recover from such
Guarantor the Obligations.
Section 10.16.        Amendment, etc. No amendment, modification or waiver of
any provision of this Indenture relating to any Guarantor or consent to any
departure by any Guarantor or any other Person from any such provision will in
any event be effective or affect the Obligation of any other Guarantor unless it
is signed by such Guarantor and the Trustee.

- 50 -

--------------------------------------------------------------------------------




Section 10.17.        Acknowledgment. Each Guarantor hereby acknowledges
communication of the terms of this Indenture and the Notes and consents to and
approves of the same.
Section 10.18.        Costs and Expenses. Each Guarantor shall pay on demand by
the Trustee any and all costs, fees and expenses (including, without limitation,
legal fees) incurred by the Trustee, its agents, advisors and counsel or any of
the Holders in enforcing any of their rights under any Guarantee.
Section 10.19.        No Merger or Waiver; Cumulative Remedies. No Guarantee
shall operate by way of merger of any of the obligations of a Guarantor under
any other agreement, including, without limitation, this Indenture. No failure
to exercise and no delay in exercising, on the part of the Trustee or the
Holders, any right, remedy, power or privilege hereunder or under the Notes or
the Guarantees, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder or under
this Indenture or the Notes or the Guarantees preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges in the Guarantee and under this
Indenture, the Notes and any other document or instrument between a Guarantor
and/or the Company and the Trustee are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Section 10.20.        Survival of Obligations. Without prejudice to the survival
of any of the other obligations of each Guarantor hereunder, the obligations of
each Guarantor under Section 10.1 shall survive until the indefeasible payment
in full of the Obligations and shall be enforceable against such Guarantor
without regard to and without giving effect to any defense, right of offset or
counterclaim available to or which may be asserted by the Company or any
Guarantor.
Section 10.21.        Guarantee in Addition to Other Obligations. The
obligations of each Guarantor under its Guarantee and this Indenture are in
addition to and not in substitution for any other obligations to the Trustee or
to any of the Holders in relation to this Indenture or the Notes and any
guarantees or security at any time held by or for the benefit of any of them.
Section 10.22.        Severability. Any provision of this Article X which is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction unless its removal would substantially defeat the basic
intent, spirit and purpose of this Indenture and this Article X.
Section 10.23.     Successors and Assigns. Each Guarantee shall be binding upon
and inure to the benefit of each Guarantor and the Trustee and the Holders and
their respective successors and permitted assigns, except that no Guarantor may
assign any of its Obligations hereunder or thereunder.

- 51 -

--------------------------------------------------------------------------------




Section 10.24.     Acknowledgement under TIA. Each Guarantor acknowledges that,
by virtue of its Guarantee, it is becoming an “obligor” on indenture securities
under the TIA.
ARTICLE XI.    

MISCELLANEOUS
Section 11.1.        TIA Controls.
If any provision of this Indenture limits, qualifies, or conflicts with another
provision which is required to be included in this Indenture by the TIA, the
required provision shall control; provided, however, that this Section 11.1
shall not of itself require that this Indenture or the Trustee be qualified
under the TIA or constitute any admission or acknowledgment by any party hereto
that any such qualification is required prior to the time this Indenture and the
Trustee are required by the TIA to be so qualified.
Section 11.2.        Notices.
Any notices or other communications required or permitted hereunder shall be in
writing, and shall be sufficiently given if made by hand delivery, by facsimile,
by telecopier or overnight courier guaranteeing next-day delivery or registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:
if to the Company or the Guarantors:
Lennar Corporation
700 N.W. 107th Avenue
Miami, Florida 33172
Attention: General Counsel
Facsimile: (305) 229-6650
with a copy to:
K&L Gates LLP
599 Lexington Avenue
New York, NY 10022
Attention: David W. Bernstein
Facsimile: (212) 536-3901
if to the Trustee:
The Bank of New York Mellon Trust Company, N.A.
10161 Centurion Parkway North
2nd Floor
Jacksonville, FL 32256
Attention: Corporate Trust Administration

- 52 -

--------------------------------------------------------------------------------




Each of the Company and the Trustee by written notice to the other may designate
additional or different addresses for notices to such Person. Any notice or
communication to the Company or the Trustee shall be deemed to have been given
or made as of the date so delivered if hand delivered; when answered back, if
telexed; when receipt is acknowledged, if faxed; and five (5) calendar days
after mailing if sent by registered or certified mail, postage prepaid (except
that a notice of change of address shall not be deemed to have been given until
actually received by the addressee).
Any notice or communication mailed to a Holder shall be mailed by first class
mail, certified or registered return receipt requested, or by overnight courier
guaranteeing next day delivery to its address as it appears on the registration
books of the Registrar; provided that notices given to Holders holding Notes in
book-entry form may be given through the facilities of the Depositary or any
successor depository. Any notice or communication shall be mailed to any Person
as described in TIA Section 313(c), to the extent required by the TIA.
Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.
Section 11.3.        Electronic Instructions/Directions. The Trustee agrees to
accept and act upon instructions or directions pursuant to this Indenture sent
by unsecured e-mail, facsimile transmission or other similar unsecured
electronic methods; provided, however, that (a) the party providing such written
instructions, subsequent to such transmission of written instructions, shall
provide the originally executed instructions or directions to the Trustee in a
timely manner, and (b) such originally executed instructions or directions shall
be signed by an authorized representative of the party providing such
instructions or directions.  If a party elects to give the Trustee e-mail or
facsimile instructions (or instructions by a similar electronic method) and the
Trustee in its discretion elects to act upon such instructions, the Trustee’s
understanding of such instructions shall be deemed controlling.  The Trustee
shall not be liable for any losses, costs or expenses arising directly or
indirectly from the Trustee’s reliance upon and compliance with such
instructions notwithstanding such instructions conflict or are inconsistent with
a subsequent written instruction.  The party providing electronic instructions
agrees to assume all risks arising out of the use of such electronic methods to
submit instructions and directions to the Trustee, including without limitation
the risk of the Trustee acting on unauthorized instructions, and the risk or
interception and misuse by third parties.
Section 11.4.     Communications by Holders with Other Holders.
Holders may communicate pursuant to TIA Section 312(b) with other Holders with
respect to their rights under this Indenture or the Notes. The Company, the
Trustee, the Registrar and any other Person shall have the protection of TIA
Section 312(c).
Section 11.5.        Certificate and Opinion as to Conditions Precedent.
Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:

- 53 -

--------------------------------------------------------------------------------




(5)    an Officers’ Certificate, in form and substance satisfactory to the
Trustee, stating that, in the opinion of the signers, all conditions precedent
to be performed, if any, provided for in this Indenture relating to the proposed
action have been complied with; and
(6)    an Opinion of Counsel stating that, in the opinion of such counsel, all
such conditions precedent to be performed, if any, provided for in this
Indenture relating to the proposed action have been complied with (which
counsel, as to factual matters, may rely on an Officers’ Certificate).
Section 11.6.        Statements Required in Certificate or Opinion.
Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture, other than the Officers’ Certificate
required by Section 4.4, shall include:
(1)    a statement that the Person making such certificate or opinion has read
such covenant or condition;
(2)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(3)    a statement that, in the opinion of such Person, he has made such
examination or investigation as is reasonably necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
complied with; and
(4)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.
Section 11.7.        Rules by Trustee, Paying Agent, Registrar.
The Trustee may make reasonable rules in accordance with the Trustee’s customary
practices for action by or at a meeting of Holders. The Paying Agent or
Registrar may make reasonable rules for its functions.
Section 11.8.        Legal Holidays.
If any payment date is due on a day other than a Business Day, such payment may
be made on the next succeeding Business Day with the same force and effect as if
made on the date that the relevant payment was due, and no interest shall accrue
for the intervening period.

- 54 -

--------------------------------------------------------------------------------




Section 11.9.        Governing Law.
THIS INDENTURE AND THE NOTES, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THE INDENTURE OR THE NOTES, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT
OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS RULES THAT WOULD APPLY THE LAWS OF
ANY OTHER JURISDICTION. Each of the parties hereto agrees to submit to the
jurisdiction of the courts of the State of New York sitting in the County of New
York, or of the United States of America for the Southern District of New York
in any action or proceeding arising out of or relating to this Indenture.
Section 11.10.        No Adverse Interpretation of Other Agreements.
This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Company or any of its Subsidiaries. Any such indenture, loan or
debt agreement may not be used to interpret this Indenture.
Section 11.11.        No Personal Liability.
No director, officer, employee, incorporator, stockholder or partner, as such,
past, present or future, of the Company, any of its successor corporations or
any Subsidiary of the foregoing shall have any liability for any Obligations of
the Company under the Notes or this Indenture or for any claim based on, in
respect of, or by reason of, such obligations or their creation. Each Holder of
Notes by accepting a Note waives and releases all such liability. The waiver and
release are part of the consideration for the issuance of the Notes.
Section 11.12.        Successors. All agreements of the Company in this
Indenture and the Notes shall bind their successors and permitted assigns. All
agreements of the Trustee in this Indenture shall bind its successors and
permitted assigns.
Section 11.13.        Duplicate Originals. All parties may sign any number of
copies of this Indenture. Each signed copy shall be an original, but all of them
together shall represent the same agreement.
Section 11.14.        Waiver of Jury Trial. EACH OF THE COMPANY, THE GUARANTORS
AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTION
CONTEMPLATED HEREBY.
Section 11.15.     Force Majeure. In no event shall the Trustee be responsible
or liable for any failure or delay in the performance of its obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including, without limitation, strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; it being
understood that the

- 55 -

--------------------------------------------------------------------------------




Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.
Section 11.16.     Severability. In case any one or more of the provisions in
this Indenture or in the Notes shall be held invalid, illegal or unenforceable,
in any respect for any reason, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions shall not
in any way be affected or impaired thereby, it being intended that all of the
provisions hereof shall be enforceable to the full extent permitted by law.
[Signature page follows]



- 56 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties to this Indenture have caused it to be duly
executed as of the day and year first above written.
LENNAR CORPORATION



By:      /s/ Bruce Gross            
Name:    Bruce Gross
Title:    Vice President and
    Chief Financial Officer



Authorized signatory for each of the Guarantors listed on Schedule I hereto



By:      /s/ Mark Sustana            
Name:    Mark Sustana
Title:    Secretary


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee



By:      /s/ Lawrence Dillard        
Name:    Lawrence Dillard
Title:    Vice President





[Signature Page to Indenture]

--------------------------------------------------------------------------------




EXHIBIT A
[FORM OF SERIES A NOTE]
THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF
THIS SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5
OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.


THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO
THE ISSUER OR ANY SUBSIDIARY OF THE ISSUER, (II) TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (III) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE
501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT), (IV) IN AN OFFSHORE
TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (V) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (VI) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE U.S., AND (B)
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.


[THE FOREGOING LEGEND MAY BE REMOVED FROM THE SECURITY ON SATISFACTION OF THE
CONDITIONS SPECIFIED IN THE INDENTURE.]

A-1

--------------------------------------------------------------------------------




CUSIP No.: [●]
LENNAR CORPORATION
4.125% SENIOR NOTES DUE 2018, SERIES A
No. [●]    $[●]
Interest Rate:    4.125% per annum
Interest Payment Dates: March 15 and September 15, commencing September 15, 2013
Record Dates: March 1 and September 1
LENNAR CORPORATION, a Delaware corporation (the “Company,” which term includes
any successor entities), for value received, promises to pay to or registered
assigns, on December 1, 2018 (the “Maturity Date”), the principal amount of
Dollars ($ ), together with interest thereon as hereinafter provided.
Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.

A-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Lennar Corporation has caused this instrument to be signed
manually or by facsimile by its duly authorized officer.
LENNAR CORPORATION


By:

Name:
Title:

Dated: _____________________

A-3

--------------------------------------------------------------------------------




TRUSTEE’S CERTIFICATE OF
AUTHENTICATION
This is one of the Notes described in
the within-mentioned Indenture.


THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Trustee

By:

Authorized Signatory


Dated: _____________________

A-4

--------------------------------------------------------------------------------




(REVERSE OF SECURITY)
4.125% Senior Note due 2018, Series A
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Indenture relating to the Notes, dated as of February 4,
2013 (as amended from time to time, the “Indenture”), by and among Lennar
Corporation, a Delaware corporation (the “Company”), the Guarantors named
therein and The Bank of New York Mellon Trust Company, N.A., as trustee (the
“Trustee”).
1.    INTEREST
The Company promises to pay interest on the principal amount of this Note at the
rate per annum set forth above. Interest on the Notes will accrue from the most
recent date to which interest has been paid or, if no interest has been paid,
from the Issue Date. The Company shall pay interest semi-annually in arrears on
each Interest Payment Date, commencing as of the Interest Payment Date referred
to above, on the Maturity Date and upon redemption. Interest will be computed on
the basis of a 360-day year of twelve 30-day months and, in the case of a
partial month, the actual number of days elapsed.
Payments of the Redemption Price, Change of Control Payment, principal and
interest that are not made when due will accrue interest per annum at the rate
of interest borne by the Notes, plus one percent, from and including, the
relevant payment date to, but excluding, the date on which such defaulted
amounts shall have been paid by the Company in accordance with the Indenture.
2.        METHOD OF PAYMENT
Subject to the terms and conditions of the Indenture, the Company shall (a) pay
interest on the Notes (except defaulted interest) to the Persons who are the
registered Holders of Notes at the close of business on the Record Date
immediately preceding the Interest Payment Date even if the Notes are canceled,
transferred or exchanged after such Record Date, and (b) make all other payments
in respect of the Notes to the Persons who are registered Holders of Notes at
the close of business on the Business Day preceding the Redemption Date or
Maturity, as the case may be. Holders must surrender Notes to a Paying Agent to
collect such payments in respect of the Notes referred to in clause (b) of the
preceding sentence. The Company shall pay cash amounts in money of the United
States that at the time of payment is legal tender for payment of public and
private debts. However, the Company may make the cash payments by check payable
in such money.
3.        PAYING AGENT, AND REGISTRAR

A-5

--------------------------------------------------------------------------------






Initially, The Bank of New York Mellon Trust Company, N.A., a national banking
association, shall act as Paying Agent and Registrar. The Company may appoint
and change any Paying Agent, Registrar or co-registrar without notice, other
than notice to the Trustee. The Company or any of its Subsidiaries or any of
their Affiliates may act as Paying Agent, Registrar or co-registrar.
4.        INDENTURE
The Company issued the Notes under the Indenture. This Note is one of a duly
authorized issue of Notes of the Company designated as its 4.125% Senior Notes
due 2018, Series A (the “Initial Notes”). The Notes include the Initial Notes,
the Private Exchange Notes and the Unrestricted Notes, as defined below, issued
in exchange for the Initial Notes pursuant to the Registration Rights Agreement.
The Initial Notes, the Private Exchange Notes and the Unrestricted Notes are
treated as a single class of securities under the Indenture. The terms of the
Notes include those stated in the Indenture and those made part of the Indenture
by reference to the Trust Indenture Act of 1939 (the “TIA”), as in effect on the
date of the Indenture. Notwithstanding anything to the contrary herein, the
Notes are subject to all such terms, and Holders of Notes are referred to the
Indenture and the TIA for a statement of such terms. The Notes are general
unsecured obligations of the Company. Each Holder, by accepting a Note, agrees
to be bound by all of the terms and provisions of the Indenture, as the same may
be amended from time to time in accordance with its terms.
5.        REDEMPTION AT THE OPTION OF THE COMPANY
No sinking fund is provided for the Notes. The Notes are redeemable as a whole,
or in part, at any time and from time to time at the option of the Company. If
the Company elects to redeem the Notes more than 60 days prior to the Maturity
Date, the Redemption Price shall be equal to the greater of: (a) 100% of their
principal amount; and (b) the present value of the Remaining Scheduled Payments
on the Notes being redeemed on the Redemption Date, discounted to the Redemption
Date, on a semiannual basis, at the Treasury Rate plus 50 basis points (0.50%).
If the Company elects to redeem the Notes on or after the date that is 60 days
prior to the Maturity Date, the Redemption Price shall be equal to 100% of their
principal amount. In either case, the Company will also pay accrued interest on
the principal amount of the Notes to be redeemed up to, but not including, the
Redemption Date.
6.        NOTICE OF REDEMPTION AT THE OPTION OF THE COMPANY
Notice of redemption at the option of the Company shall be mailed at least 30
days but not more than 60 days before the Redemption Date to each Holder of
Notes to be redeemed at the Holder’s registered address. If money sufficient to
pay the Redemption Price of all Notes (or portions thereof) to be redeemed on
the Redemption Date, together with all interest thereon accrued to but not
including the Redemption Date, is deposited with the Paying Agent prior to or on
the Redemption Date, interest ceases to accrue on such Notes or portions thereof

A-6

--------------------------------------------------------------------------------




beginning on such Redemption Date. Notes in denominations larger than $1,000 may
be redeemed in part but only in integral multiples of $1,000.
7.        REGISTRATION RIGHTS
Pursuant to the Registration Rights Agreement, the Company will be obligated to
consummate an exchange offer pursuant to which the Holder of this Note shall
have the right to exchange this Note for the Company’s 4.125% Senior Notes due
2018, Series B (the “Unrestricted Notes”), which will be registered under the
Securities Act, in like principal amount and having terms identical in all
material respects as the Initial Notes. The Holders of the Initial Notes shall
be entitled to receive certain additional interest payments in the event such
exchange offer is not consummated and upon certain other conditions, all
pursuant to and in accordance with the terms of the Registration Rights
Agreement.
8.        DENOMINATIONS; TRANSFER; EXCHANGE
The Notes are in registered form, without coupons, in denominations of $1,000
and integral multiplies of $1,000. A Holder may transfer Notes in accordance
with the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements and transfer documents and to pay any
governmental taxes and fees required by law or permitted by the Indenture. The
Registrar need not transfer or exchange any Notes selected for redemption
(except, in the case of a Note to be redeemed in part, the portion of the Note
not to be redeemed) or any Notes for a period of 15 days before any selection of
Notes to be redeemed.
9.        PERSONS DEEMED OWNERS
The registered Holder of this Note may be treated as the owner of this Note for
all purposes.
10.        UNCLAIMED MONEY OR PROPERTY
The Trustee and the Paying Agent shall return to the Company upon written
request any money or property held by them for the payment of any amount with
respect to the Notes that remains unclaimed for two years; provided, however,
that the Trustee or such Paying Agent, before being required to make any such
return, shall at the expense of the Company cause to be published once in a
newspaper of general circulation in The City of New York or mail to each such
Holder notice that such money or property remains unclaimed and that, after a
date specified therein, which shall not be less than 30 days from the date of
such publication or mailing, any unclaimed money or property then remaining
shall be returned to the Company. After return to the Company, Holders entitled
to the money or property must look to the Company for payment as general
creditors unless an applicable abandoned property law designates another Person,
and all liability of the Trustee and Paying Agent with respect to the money or
property will cease.
11.        AMENDMENT; WAIVER

A-7

--------------------------------------------------------------------------------




Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Notes may be amended with the written consent of the Holders of at least a
majority in aggregate principal amount of the Notes at the time outstanding and
(ii) certain defaults or noncompliance with certain provisions may be waived
with the written consent of the Holders of a majority in aggregate principal
amount of the Notes at the time outstanding. Subject to certain exceptions set
forth in the Indenture, without the consent of any Holder, the Company and the
Trustee may amend the Indenture or the Notes to cure any ambiguity, defect or
inconsistency, to make any change that does not adversely affect the right of
any Holder, to convey, transfer, assign, mortgage or pledge to the Trustee as
security for the Notes any property or assets, to evidence the succession of
another corporation to the Company (or successive successions) and the
assumption by the successor corporation of the covenants, agreements and
obligations of the Company, to add to the covenants of the Company such further
covenants, restrictions or conditions as the Board of Directors and the Trustee
shall consider to be for the benefit of the Holders of Notes, and to make the
occurrence, or the occurrence and continuance, of a default in any such
additional covenants, restrictions or conditions a Default or an Event of
Default permitting the enforcement of all or any of the several remedies
provided in the Indenture, to evidence and provide for the acceptance of
appointment hereunder of a successor Trustee with respect to the Notes, or to
modify, eliminate or add to the provisions of the Indenture to such extent as
shall be necessary for the Indenture to comply with the TIA, or under any
similar federal statute hereafter enacted.
12.        DEFAULTS AND REMEDIES
Under the Indenture, Events of Default include (i) a default by the Company in
the payment of any interest which continues for more than 30 days after the due
date, (ii) a default by the Company in the payment of any principal or
Redemption Price or Repurchase Price due with respect to the Notes; (iii) a
default by the Company or any Restricted Subsidiary with respect to its
obligation to pay Indebtedness for money borrowed by the Company or a Restricted
Subsidiary (other than Non-Recourse Indebtedness), which default shall have
resulted in the acceleration of, or be a failure to pay at final maturity,
Indebtedness aggregating more than $50 million; (iv) a failure to perform any
other covenant or warranty of the Company herein and in the Indenture, which
continues for 30 days after written notice; (v) final judgments or orders are
rendered against the Company or any Restricted Subsidiary which require the
payment by the Company or any Restricted Subsidiary of an amount (to the extent
not covered by insurance) in excess of $50 million and such judgments or orders
remain unstayed or unsatisfied for more than 60 days and are not being contested
in good faith by appropriate proceedings; (vi) the Company or any Significant
Subsidiary (or group of Subsidiaries that, taken as a whole, would constitute a
Significant Subsidiary), pursuant to any Bankruptcy Law applicable to the
Company or such Significant Subsidiary (or group of Subsidiaries that, taken as
a whole, would constitute a Significant Subsidiary): (A) commences a voluntary
case; (B) consents to the entry of an order for relief against it or them in an
involuntary case against it or them; (C) consents to the appointment of a
Custodian of it or them or for any substantial part of its or their property; or
(D) makes a general assignment for the benefit of its or their creditors; or
(vii) a court of competent jurisdiction enters an order or decree under any
applicable Bankruptcy Law: (A) for relief in an involuntary case against the
Company or any Significant Subsidiary (or group of Subsidiaries

A-8

--------------------------------------------------------------------------------




that, taken as a whole, would constitute a Significant Subsidiary); (B)
appointing a Custodian of the Company or any Significant Subsidiary (or group of
Subsidiaries that, taken as a whole, would constitute a Significant Subsidiary)
or for any substantial part of its or their respective property; or (C) ordering
the winding up or liquidation of the Company or any Significant Subsidiary (or
group of Subsidiaries that, taken as a whole, would constitute a Significant
Subsidiary); and the order or decree remains unstayed and in effect for 90 days.
If an Event of Default occurs and is continuing, the Trustee, or the Holders of
at least 25% in aggregate principal amount of the Notes at the time outstanding,
may declare the outstanding principal of the Notes and any accrued and unpaid
interest through the date of such declaration on all of the Notes to be
immediately due and payable. Certain events of bankruptcy or insolvency are
Events of Default which shall result in the outstanding principal amount of all
Notes being declared due and payable immediately upon the occurrence of such
Events of Default.
Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. The Trustee may refuse to enforce the Indenture and the Notes unless
it receives indemnity or security satisfactory to it. Subject to certain
limitations, conditions and exceptions, Holders of a majority in aggregate
principal amount of the Notes at the time outstanding may direct the Trustee in
its exercise of any trust or power, including the annulment of a declaration of
acceleration. The Trustee may withhold from Holders notice of any continuing
default (except a default in payment of amounts specified in clauses (i) and
(ii) above) if it determines that withholding notice is in their interests.
13.        TRUSTEE DEALINGS WITH THE COMPANY
The Trustee under the Indenture, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with and collect
obligations owed to it by the Company or its Affiliates and may otherwise deal
with the Company or its Affiliates with the same rights it would have if it were
not Trustee.
14.        NO RECOURSE AGAINST OTHERS
A director, officer, employee, incorporator, stockholder or partner, as such, of
the Company, any of the Company’s successor corporations or any Subsidiary of
the foregoing shall not have any liability for any obligations of the Company
under the Notes or the Indenture or for any claim based on, in respect of or by
reason of such obligations or their creation. By accepting a Note, each Holder
waives and releases all such liability. The waiver and release are part of the
consideration for the issue of the Notes.
15.        GUARANTEES
This Note will be entitled to the benefits of certain Guarantees, if any, made
for the benefit of the Holders. Reference is hereby made to the Indenture for a
statement of the respective rights, limitations of rights, duties and
obligations thereunder of the Guarantors, the Trustee and the Holders.

A-9

--------------------------------------------------------------------------------




16.        RANKING
The Notes shall be direct, unsecured obligations of the Company and shall rank
pari passu in right of payment with all other unsecured and unsubordinated
indebtedness of the Company. The Guarantees shall be direct, unsecured
obligations of the Guarantors and shall rank pari passu in right of payment with
all other unsecured and unsubordinated indebtedness of the Guarantors.
17.        AUTHENTICATION
This Note shall not be valid until an authorized officer of the Trustee manually
signs the Trustee’s Certificate of Authentication on the other side of this
Note.
18.        ABBREVIATIONS
Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TENANT (=tenants by the entireties), JT TEN
(=joint tenants with right of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).
19.        GOVERNING LAW
THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE INDENTURE AND THIS NOTE.
20.        CHANGE OF CONTROL
If a Change of Control Triggering Event occurs, unless the Company has exercised
its option to redeem the Notes by notifying the Holders to that effect as
described above, the Company shall make an offer (a “Change of Control Offer”)
to each Holder of Notes to repurchase all or any part (equal to one thousand
U.S. dollars ($1,000) or integral multiples of $1,000 in excess thereof) of that
Holder’s Notes on the terms set forth below. In a Change of Control Offer, the
Company shall offer payment in cash equal to 101% of the aggregate principal
amount of the Notes repurchased, plus accrued and unpaid interest, if any, on
the Notes repurchased to the date of repurchase (a “Change of Control Payment”).
Within 30 days following any Change of Control Triggering Event or, at the
Company’s option, prior to any Change of Control, but after public announcement
of the transaction that constitutes or may constitute the Change of Control, the
Company shall mail a notice to Holders, describing the transaction that
constitutes or may constitute the Change of Control Triggering Event and
offering to repurchase the Notes on the date specified in the notice, which date
will be no earlier than 30 days and no later than 60 days from the date that
notice is mailed, other than as may be required by law (a “Change of Control
Payment Date”). The notice shall, if mailed prior to the date of consummation of
the Change of Control, state that the Change of Control Offer is conditioned on
the Change of Control Triggering Event occurring on or prior to the applicable
Change of Control Payment Date.

A-10

--------------------------------------------------------------------------------




On each Change of Control Payment Date, the Company shall, to the extent lawful,
accept for payment all Notes or portions of Notes properly tendered pursuant to
the Change of Control Offer, deposit with the Paying Agent an amount equal to
the Change of Control Payment in respect of all Notes or portions of Notes
properly tendered, and deliver or cause to be delivered to the Trustee the Notes
properly accepted together with an Officers’ Certificate stating the aggregate
principal amount of Notes or portions of Notes being repurchased and that all
conditions precedent provided for in the Indenture to the Change of Control
Offer and to the repurchase by the Company of Notes pursuant to the Change of
Control Offer have been complied with.
The Company shall not be required to make a Change of Control Offer upon the
occurrence of a Change of Control Triggering Event if a third party makes such
an offer in the manner, at the times and otherwise in compliance with the
requirements for an offer made by the Company and the third party repurchases
all Notes properly tendered and not withdrawn under its offer.
The Company shall comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with the repurchase of the
Notes as a result of a Change of Control Triggering Event. To the extent that
the provisions of any such securities laws or regulations conflict with the
Change of Control Offer provisions herein, the Company will comply with those
securities laws and regulations and shall not be deemed to have breached its
obligations under the Change of Control Offer provisions herein and in the
Indenture by virtue of any such conflict.
The Company shall furnish to any Holder upon written request and without charge
a copy of the Indenture which has in it the text of this Note in larger type.
Requests may be made to:
Lennar Corporation
700 N.W. 107th Avenue
Miami, Florida 33172
Attn: General Counsel

A-11

--------------------------------------------------------------------------------




ASSIGNMENT FORM
If you, the Holder, want to assign this Note, fill in the form below and have
your signature guaranteed:
I or we assign and transfer this Note to:
____________________________________________
____________________________________________
____________________________________________
(Print or type name, address and zip code and social security or tax ID number
of assignee)
and irrevocably appoint _____________________, agent to transfer this Note on
the books of the Company. The agent may substitute another to act for him.
Dated: ______________
Signed: _______________________
(Sign exactly as your name appears
on the other side of this Note)
Signature Guarantee: ________________________
Signature must be guaranteed by an “eligible guarantor institution,” that is, a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934.
In connection with any transfer of this Note occurring prior to the date which
is the earlier of (i) the date of the declaration by the SEC of the
effectiveness of a registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), covering resales of this Note (which
effectiveness shall not have been suspended or terminated at the date of the
transfer) and (ii) the later of (x) the first anniversary of the Issue Date and
(y) if the Note constitutes a Restricted Security and any Initial Notes are
issued after the Issue Date pursuant to Section 2.2 of the Indenture, the last
day of the period of any resale restrictions imposed on such additional Initial
Notes issued pursuant to Section 2.2 of the Indenture (provided, however, that
neither the Company nor any affiliate of the Company has held any beneficial
interest in such Note, or portion thereof, or any predecessor security at any
time on or prior to such date), the undersigned confirms that it has not
utilized any general solicitation or general advertising in connection with the
transfer:
[Check One]

A-12

--------------------------------------------------------------------------------




(1) ___
to the Company or a Subsidiary thereof; or

(2) ___
pursuant to and in compliance with Rule 144A under the Securities Act; or

(3) ___
to an institutional “accredited investor” (as defined in Rule 501(a)(1), (2),
(3) or (7) under the Securities Act) that has furnished to the Trustee a signed
letter containing certain representations and agreements (the form of which
letter can be obtained from the Trustee); or

(4) ___
outside the United States to a “foreign person” in compliance with Rule 904 of
Regulation S under the Securities Act; or

(5) ___
pursuant to the exemption from registration provided by Rule 144 under the
Securities Act; or

(6) ___
pursuant to an effective registration statement under the Securities Act; or

(7) ___
pursuant to another available exemption from the registration requirements of
the Securities Act.

and unless the box below is checked, the undersigned confirms that such Note is
not being transferred to an “affiliate” of the Company as defined in Rule 144
under the Securities Act (an “Affiliate”):
The transferee is an Affiliate of the Company.
Unless one of the items is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered Holder thereof; provided, however, that if item (3), (4), (5) or (7)
is checked, the Company or the Trustee may require, prior to registering any
such transfer of the Notes, in their sole discretion, such written legal
opinions, certifications (including an investment letter in the case of box (3)
or (4) and other information as the Trustee or the Company have reasonably
requested to confirm that such transfer is being made pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act.
If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register this Note in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.17 of the Indenture shall have
been satisfied.
Dated: ___________________        Signed: ________________________
(Sign exactly as your name appears
on the other side of this Note)
Signature Guarantee: ___________________________

A-13

--------------------------------------------------------------------------------




TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Company as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.
Dated:                                                
NOTICE:    To be executed by
                                an executive officer





A-14

--------------------------------------------------------------------------------




EXHIBIT B
[FORM OF SERIES B NOTE]




CUSIP No.: [●]
LENNAR CORPORATION
4.125% SENIOR NOTES DUE 2018
SERIES B
No. [●]    $[●]
Interest Rate:    4.125% per annum
Interest Payment Dates: March 15 and September 15, commencing September 15, 2013
Record Dates: March 1 and September 1
LENNAR CORPORATION, a Delaware corporation (the “Company,” which term includes
any successor entities), for value received, promises to pay to or registered
assigns, on December 1, 2018 (the “Maturity Date”), the principal amount of
Dollars ($ ), together with interest thereon as hereinafter provided.
Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.

B-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Lennar Corporation has caused this instrument to be signed
manually or by facsimile by its duly authorized officers.
LENNAR CORPORATION




By:

Name:
Title:

Dated: _____________________

B-2

--------------------------------------------------------------------------------




TRUSTEE’S CERTIFICATE OF
AUTHENTICATION
This is one of the Notes described in
the within-mentioned Indenture.


THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Trustee

By:

Authorized Signatory



Dated: _____________________

B-3

--------------------------------------------------------------------------------




(REVERSE OF SECURITY)
4.125% Senior Note due 2018, Series B
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Indenture relating to the Notes, dated as of February 4,
2013 (as amended from time to time, the “Indenture”), by and among Lennar
Corporation, a Delaware corporation (the “Company”), the Guarantors named
therein and The Bank of New York Mellon Trust Company, N.A., as trustee (the
“Trustee”).
1.    INTEREST
The Company promises to pay interest on the principal amount of this Note at the
rate per annum set forth above. Interest on the Notes will accrue from the most
recent date to which interest has been paid or, if no interest has been paid,
from the Issue Date. The Company shall pay interest semi-annually in arrears on
each Interest Payment Date, commencing as of the Interest Payment Date referred
to above, on the Maturity Date and upon redemption. Interest will be computed on
the basis of a 360-day year of twelve 30-day months and, in the case of a
partial month, the actual number of days elapsed.
Payments of the Redemption Price, Change of Control Payment, principal and
interest that are not made when due will accrue interest per annum at the rate
of interest borne by the Notes, plus one percent, from and including, the
relevant payment date to, but excluding, the date on which such defaulted
amounts shall have been paid by the Company in accordance with the Indenture.
2.        METHOD OF PAYMENT
Subject to the terms and conditions of the Indenture, the Company shall (a) pay
interest on the Notes (except defaulted interest) to the Persons who are the
registered Holders of Notes at the close of business on the Record Date
immediately preceding the Interest Payment Date even if the Notes are canceled
transferred or exchanged after such Record Date, and (b) make all other payments
in respect of the Notes to the Persons who are registered Holders of Notes at
the close of business on the Business Day preceding the Redemption Date or the
Maturity Date, as the case may be. Holders must surrender Notes to a Paying
Agent to collect such payments in respect of the Notes referred to in clause (b)
of the preceding sentence. The Company shall pay cash amounts in money of the
United States that at the time of payment is legal tender for payment of public
and private debts. However, the Company may make the cash payments by check
payable in such money.
3.        PAYING AGENT, AND REGISTRAR
Initially, The Bank of New York Mellon Trust Company, N.A., a national banking
association, shall act as Paying Agent and Registrar. The Company may appoint
and change any Paying Agent, Registrar or co-registrar without notice, other
than notice to the Trustee. The

B-4

--------------------------------------------------------------------------------




Company or any of its Subsidiaries or any of their Affiliates may act as Paying
Agent, Registrar or co-registrar.
4.        INDENTURE
The Company issued the Notes under the Indenture. This Note is one of a duly
authorized issue of Notes of the Company designated as its 4.125% Senior Notes
due 2018, Series B (the “Unrestricted Notes”). The Notes include the Initial
Notes, the Private Exchange Notes and the Unrestricted Notes, issued in exchange
for the Initial Notes pursuant to the Registration Rights Agreement. The Initial
Notes, the Private Exchange Notes and the Unrestricted Notes are treated as a
single class of securities under the Indenture. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939 (the “TIA”), as in effect on the date of the
Indenture. Notwithstanding anything to the contrary herein, the Notes are
subject to all such terms, and Holders of Notes are referred to the Indenture
and the TIA for a statement of such terms. The Notes are general unsecured
obligations of the Company. Each Holder, by accepting a Note, agrees to be bound
by all of the terms and provisions of the Indenture, as the same may be amended
from time to time in accordance with its terms.
5.        REDEMPTION AT THE OPTION OF THE COMPANY
No sinking fund is provided for the Notes. The Notes are redeemable as a whole,
or in part, at any time and from time to time at the option of the Company. If
the Company elects to redeem the Notes more than 60 days prior to the Maturity
Date, the Redemption Price shall be equal to the greater of: (a) 100% of their
principal amount; and (b) the present value of the Remaining Scheduled Payments
on the Notes being redeemed on the Redemption Date, discounted to the Redemption
Date, on a semiannual basis, at the Treasury Rate plus 50 basis points (0.50%).
If the Company elects to redeem the Notes on or after the date that is 60 days
prior to the Maturity Date, the Redemption Price shall be equal to 100% of their
principal amount. In either case, the Company will also pay accrued interest on
the principal amount of the Notes to be redeemed up to, but not including, the
Redemption Date.
6.        NOTICE OF REDEMPTION AT THE OPTION OF THE COMPANY
Notice of redemption at the option of the Company shall be mailed at least 30
days but not more than 60 days before the Redemption Date to each Holder of
Notes to be redeemed at the Holder’s registered address. If money sufficient to
pay the Redemption Price of all Notes (or portions thereof) to be redeemed on
the Redemption Date, together with all interest thereon accrued to but not
including the Redemption Date, is deposited with the Paying Agent prior to or on
the Redemption Date, interest ceases to accrue on such Notes or portions thereof
beginning on such Redemption Date. Notes in denominations larger than $1,000 may
be redeemed in part but only in integral multiples of $1,000.

B-5

--------------------------------------------------------------------------------




7.        DENOMINATIONS; TRANSFER; EXCHANGE
The Notes are in registered form, without coupons, in denominations of $1,000
and integral multiplies of $1,000. A Holder may transfer Notes in accordance
with the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements and transfer documents and to pay any
governmental taxes and fees required by law or permitted by the Indenture. The
Registrar need not transfer or exchange any Notes selected for redemption
(except, in the case of a Note to be redeemed in part, the portion of the Note
not to be redeemed) or any Notes for a period of 15 days before any selection of
Notes to be redeemed.
8.        PERSONS DEEMED OWNERS
The registered Holder of this Note may be treated as the owner of this Note for
all purposes.
9.        UNCLAIMED MONEY OR PROPERTY
The Trustee and the Paying Agent shall return to the Company upon written
request any money or property held by them for the payment of any amount with
respect to the Notes that remains unclaimed for two years; provided, however,
that the Trustee or such Paying Agent, before being required to make any such
return, shall at the expense of the Company cause to be published once in a
newspaper of general circulation in The City of New York or mail to each such
Holder notice that such money or property remains unclaimed and that, after a
date specified therein, which shall not be less than 30 days from the date of
such publication or mailing, any unclaimed money or property then remaining
shall be returned to the Company. After return to the Company, Holders entitled
to the money or property must look to the Company for payment as general
creditors unless an applicable abandoned property law designates another Person,
and all liability of the Trustee and Paying Agent with respect to the money or
property will cease.
10.        AMENDMENT; WAIVER
Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Notes may be amended with the written consent of the Holders of at least a
majority in aggregate principal amount of the Notes at the time outstanding and
(ii) certain defaults or noncompliance with certain provisions may be waived
with the written consent of the Holders of a majority in aggregate principal
amount of the Notes at the time outstanding. Subject to certain exceptions set
forth in the Indenture, without the consent of any Holder, the Company and the
Trustee may amend the Indenture or the Notes to cure any ambiguity, defect or
inconsistency, to make any change that does not adversely affect the right of
any Holder, to convey, transfer, assign, mortgage or pledge to the Trustee as
security for the Notes any property or assets, to evidence the succession of
another corporation to the Company (or successive successions) and the
assumption by the successor corporation of the covenants, agreements and
obligations of the Company, to add to the covenants of the Company such further
covenants, restrictions or conditions as the Board of Directors and the Trustee
shall consider to be for the benefit of the Holders of Notes, and to make the
occurrence, or the occurrence and continuance, of a default in

B-6

--------------------------------------------------------------------------------




any such additional covenants, restrictions or conditions a Default or an Event
of Default permitting the enforcement of all or any of the several remedies
provided in the Indenture, to evidence and provide for the acceptance of
appointment hereunder of a successor Trustee with respect to the Notes, or to
modify, eliminate or add to the provisions of the Indenture to such extent as
shall be necessary for the Indenture to comply with the TIA, or under any
similar federal statute hereafter enacted.
11.        DEFAULTS AND REMEDIES
Under the Indenture, Events of Default include (i) a default by the Company in
the payment of any interest which continues for more than 30 days after the due
date, (ii) a default by the Company in the payment of any principal or
Redemption Price or Repurchase Price due with respect to the Notes; (iii) a
default by the Company or any Restricted Subsidiary with respect to its
obligation to pay Indebtedness for money borrowed by the Company or a Restricted
Subsidiary (other than Non-Recourse Indebtedness), which default shall have
resulted in the acceleration of, or be a failure to pay at final maturity,
Indebtedness aggregating more than $50 million; (iv) a failure to perform any
other covenant or warranty of the Company herein and in the Indenture, which
continues for 30 days after written notice; (v) final judgments or orders are
rendered against the Company or any Restricted Subsidiary which require the
payment by the Company or any Restricted Subsidiary of an amount (to the extent
not covered by insurance) in excess of $50 million and such judgments or orders
remain unstayed or unsatisfied for more than 60 days and are not being contested
in good faith by appropriate proceedings; (vi) the Company or any Significant
Subsidiary (or group of Subsidiaries that, taken as a whole, would constitute a
Significant Subsidiary), pursuant to any Bankruptcy Law applicable to the
Company or such Significant Subsidiary (or group of Subsidiaries that, taken as
a whole, would constitute a Significant Subsidiary): (A) commences a voluntary
case; (B) consents to the entry of an order for relief against it or them in an
involuntary case against it or them; (C) consents to the appointment of a
Custodian of it or them or for any substantial part of its or their property; or
(D) makes a general assignment for the benefit of its or their creditors; or
(vii) a court of competent jurisdiction enters an order or decree under any
applicable Bankruptcy Law: (A) for relief in an involuntary case against the
Company or any Significant Subsidiary (or group of Subsidiaries that, taken as a
whole, would constitute a Significant Subsidiary); (B) appointing a Custodian of
the Company or any Significant Subsidiary (or group of Subsidiaries that, taken
as a whole, would constitute a Significant Subsidiary) or for any substantial
part of its or their respective property; or (C) ordering the winding up or
liquidation of the Company or any Significant Subsidiary (or group of
Subsidiaries that, taken as a whole, would constitute a Significant Subsidiary);
and the order or decree remains unstayed and in effect for 90 days. If an Event
of Default occurs and is continuing, the Trustee, or the Holders of at least 25%
in aggregate principal amount of the Notes at the time outstanding, may declare
the outstanding principal of the Notes and any accrued and unpaid interest
through the date of such declaration on all of the Notes to be immediately due
and payable. Certain events of bankruptcy or insolvency are Events of Default
which shall result in the outstanding principal amount of all Notes being
declared due and payable immediately upon the occurrence of such Events of
Default.

B-7

--------------------------------------------------------------------------------




Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. The Trustee may refuse to enforce the Indenture and the Notes unless
it receives indemnity or security satisfactory to it. Subject to certain
limitations, conditions and exceptions, Holders of a majority in aggregate
principal amount of the Notes at the time outstanding may direct the Trustee in
its exercise of any trust or power, including the annulment of a declaration of
acceleration. The Trustee may withhold from Holders notice of any continuing
default (except a default in payment of amounts specified in clauses (i) and
(ii) above) if it determines that withholding notice is in their interests.
12.        TRUSTEE DEALINGS WITH THE COMPANY
The Trustee under the Indenture, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with and collect
obligations owed to it by the Company or its Affiliates and may otherwise deal
with the Company or its Affiliates with the same rights it would have if it were
not Trustee.
13.        NO RECOURSE AGAINST OTHERS
A director, officer, employee, incorporator, stockholder or partner, as such, of
the Company, any of the Company’s successor corporations or any Subsidiary of
the foregoing shall not have any liability for any obligations of the Company
under the Notes or the Indenture or for any claim based on, in respect of or by
reason of such obligations or their creation. By accepting a Note, each Holder
waives and releases all such liability. The waiver and release are part of the
consideration for the issue of the Notes.
14.        GUARANTEES
This Note will be entitled to the benefits of certain Guarantees, if any, made
for the benefit of the Holders. Reference is hereby made to the Indenture for a
statement of the respective rights, limitations of rights, duties and
obligations thereunder of the Guarantors, the Trustee and the Holders.
15.        RANKING
The Notes shall be direct, unsecured obligations of the Company and shall rank
pari passu in right of payment with all other unsecured and unsubordinated
indebtedness of the Company. The Guarantees shall be direct, unsecured
obligations of the Guarantors and shall rank pari passu in right of payment with
all other unsecured and unsubordinated indebtedness of the Guarantors.
16.        AUTHENTICATION
This Note shall not be valid until an authorized officer of the Trustee manually
signs the Trustee’s Certificate of Authentication on the other side of this
Note.
17.        ABBREVIATIONS

B-8

--------------------------------------------------------------------------------




Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TENANT (=tenants by the entireties), JT TEN
(=joint tenants with right of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).
18.        GOVERNING LAW
THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE INDENTURE AND THIS NOTE.
19.        CHANGE OF CONTROL
If a Change of Control Triggering Event occurs, unless the Company has exercised
its option to redeem those Notes by notifying the Holders to that effect as
described above, the Company shall make an offer (a “Change of Control Offer”)
to each Holder of Notes to repurchase all or any part (equal to one thousand
U.S. dollars ($1,000) or integral multiples of $1,000 in excess thereof) of that
Holder’s Notes on the terms set forth below. In a Change of Control Offer, the
Company shall offer payment in cash equal to 101% of the aggregate principal
amount of the Notes repurchased, plus accrued and unpaid interest, if any, on
the Notes repurchased to the date of repurchase (a “Change of Control Payment”).
Within 30 days following any Change of Control Triggering Event or, at the
Company’s option, prior to any Change of Control, but after public announcement
of the transaction that constitutes or may constitute the Change of Control, the
Company shall mail a notice to Holders, describing the transaction that
constitutes or may constitute the Change of Control Triggering Event and
offering to repurchase the Notes on the date specified in the notice, which date
will be no earlier than 30 days and no later than 60 days from the date that
notice is mailed, other than as may be required by law (a “Change of Control
Payment Date”). The notice shall, if mailed prior to the date of consummation of
the Change of Control, state that the Change of Control Offer is conditioned on
the Change of Control Triggering Event occurring on or prior to the applicable
Change of Control Payment Date.
On each Change of Control Payment Date, the Company shall, to the extent lawful,
accept for payment all Notes or portions of Notes properly tendered pursuant to
the Change of Control Offer, deposit with the paying agent an amount equal to
the Change of Control Payment in respect of all Notes or portions of Notes
properly tendered, and deliver or cause to be delivered to the Trustee the Notes
properly accepted together with an Officers’ Certificate stating the aggregate
principal amount of Notes or portions of Notes being repurchased and that all
conditions precedent provided for in the Indenture to the Change of Control
Offer and to the repurchase by the Company of Notes pursuant to the Change of
Control Offer have been complied with.
The Company shall not be required to make a Change of Control Offer upon the
occurrence of a Change of Control Triggering Event if a third party makes such
an offer in the manner, at the times and otherwise in compliance with the
requirements for an offer made by the Company and the third party repurchases
all Notes properly tendered and not withdrawn under its offer.

B-9

--------------------------------------------------------------------------------




The Company shall comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with the repurchase of the
Notes as a result of a Change of Control Triggering Event. To the extent that
the provisions of any such securities laws or regulations conflict with the
Change of Control Offer provisions herein, the Company will comply with those
securities laws and regulations and shall not be deemed to have breached its
obligations under the Change of Control Offer provisions herein and in the
Indenture by virtue of any such conflict.
The Company shall furnish to any Holder upon written request and without charge
a copy of the Indenture which has in it the text of this Note in larger type.
Requests may be made to:
Lennar Corporation
700 N.W. 107th Avenue
Miami, Florida 33172
Attn: General Counsel

B-10

--------------------------------------------------------------------------------




ASSIGNMENT FORM
If you, the Holder, want to assign this Note, fill in the form below and have
your signature guaranteed:
I or we assign and transfer this Note to:
__________________________________________
__________________________________________
__________________________________________
(Print or type name, address and zip code and social security or tax ID number
of assignee)
and irrevocably appoint ________________________, agent to transfer this Note on
the books of the Company. The agent may substitute another to act for him.
Dated: ____________    Signed: ______________________
(Sign exactly as your name appears
on the other side of this Note)
Signature Guarantee: ______________________
Signature must be guaranteed by an “eligible guarantor institution,” that is, a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934.





B-11

--------------------------------------------------------------------------------




EXHIBIT C
UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN
DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY, OR BY ANY SUCH NOMINEE OF THE
DEPOSITARY, OR BY THE DEPOSITARY OR NOMINEE OF SUCH SUCCESSOR DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY. UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY
OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS
MADE TO CEDE & CO. REPRESENTATIVE OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.17 OF THE INDENTURE.



C-1

--------------------------------------------------------------------------------




EXHIBIT D
Form of Certificate To Be
Delivered in Connection with
Transfers to Non-QIB Accredited Investors
[Date]
Ladies and Gentlemen:
In connection with our proposed purchase of 4.125% Senior Notes due 2018, Series
A (the “Notes”) of Lennar Corporation (“the Company”), we confirm that:
1.    We understand that any subsequent transfer of the Notes is subject to
certain restrictions and conditions set forth in the indenture relating to the
Notes (the “Indenture”) and the undersigned agrees to be bound by, and not to
resell, pledge or otherwise transfer the Notes except in compliance with, such
restrictions and conditions and the Securities Act of 1933, as amended (the
“Securities Act”), and all applicable State securities laws.
2.    We understand that the offer and sale of the Notes have not been
registered under the Securities Act or any other applicable securities law, and
that the Notes may not be offered or sold within the United States or to, or for
the account or benefit of, U.S. persons except as permitted in the following
sentence. We agree, on our own behalf and on behalf of any accounts for which we
are acting as hereinafter stated, that if we should sell any Notes, we will do
so only (i) to the Company or any subsidiary thereof, (ii) inside the United
States in accordance with Rule 144A under the Securities Act to a person who we
reasonably believe is a “qualified institutional buyer” (as defined in Rule 144A
promulgated under the Securities Act), (iii) inside the United States to an
institutional “accredited investor” (as defined below) that, prior to such
transfer, furnishes (or has furnished on its behalf by a U.S. broker-dealer) to
the Trustee (as defined in the Indenture) a signed letter containing certain
representations and agreements relating to the restrictions on transfer of the
Notes (the form of which letter can be obtained from the Trustee), (iv) outside
the United States in accordance with Rule 904 of Regulation S promulgated under
the Securities Act, (v) pursuant to the exemption from registration provided by
Rule 144 under the Securities Act (if available), or (vi) pursuant to an
effective registration statement under the Securities Act, and we further agree
to provide to any person purchasing any of the Notes from us a notice advising
such purchaser that resales of the Notes are restricted as stated herein.
3.    We understand that, on any proposed resale of any Notes, we will be
required to furnish to the Trustee and the Company such certification, legal
opinions and other information as the Trustee and the Company may reasonably
require to confirm that the proposed sale complies with the foregoing
restrictions. We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.

D-1

--------------------------------------------------------------------------------




4.    We are an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of our investment in the Notes, and we and
any accounts for which we are acting are each able to bear the economic risk of
our or their investment, as the case may be.
5.    We are acquiring the Notes purchased by us for our account or for one or
more accounts (each of which is an institutional “accredited investor”) as to
each of which we exercise sole investment discretion.
6.    We have received a copy of the Company’s Offering Memorandum dated January
30, 2013, and acknowledge that we have had access to such financial and other
information, and have been afforded the opportunity to ask such questions of
representatives of the Company and receive answers thereto, as we deem necessary
in connection with our decision to purchase the Notes.
You, the Company, the Initial Purchasers and others are entitled to rely upon
this letter and are irrevocably authorized to produce this letter or a copy
hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.
Very truly yours,


[Name of Transferee]




By:    ________________
Name:
Title:





D-2

--------------------------------------------------------------------------------




EXHIBIT E
Form of Certificate To Be Delivered
in Connection with Transfers
Pursuant to Regulation S
Re:
Lennar Corporation (the “Company”) 4.125% Senior Notes, Series A due 2018 (the
“Notes”)

Ladies and Gentlemen:
In connection with our proposed sale of $__________ aggregate principal amount
of the Notes, we confirm that such sale has been effected pursuant to and in
accordance with Regulation S under the U.S. Securities Act of 1933, as amended
(the “Securities Act”), and, accordingly, we represent that:
(1)    the offer of the Notes was not made to a person in the United States;
(2)    either (a) at the time the buy offer was originated, the transferee was
outside the United States or we and any person acting on our behalf reasonably
believed that the transferee was outside the United States, or (b) the
transaction was executed in, on or through the facilities of a designated
offshore securities market and neither we nor any person acting on our behalf
knows that the transaction has been prearranged with a buyer in the United
States;
(3)    no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable;
(4)    the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act; and
(5)    we have advised the transferee of the transfer restrictions applicable to
the Notes.
You, the Company, the Initial Purchasers and others are entitled to rely upon
this letter and are irrevocably authorized to produce this letter or a copy
hereof to any interested party in any administrative or legal proceedings or
official inquiry with respect to the matters covered hereby. Terms used in this
certificate have the meanings set forth in Regulation S.
Very truly yours,


[Name of Transferor]


By:    ________________
Name:
Title:

E-1

--------------------------------------------------------------------------------




EXHIBIT F
GUARANTEE
For value received, each of the Persons named in Schedule I hereto
(collectively, the “Guarantors”) hereby unconditionally guarantees, as principal
obligor and not only as a surety, to the Holders of the 4.125% Senior Notes due
2018 (the “Notes”) of Lennar Corporation, a Delaware corporation (the
“Company”), the cash payments in United States Dollars of any amounts due with
respect to the Notes in the amounts and at the times when due and interest on
all overdue amounts, to the extent lawful, and the payment or performance of all
other obligations of the Company under the Indenture (as defined below) or the
Notes, to the Holders and the Trustee (as defined below), all in accordance with
and subject to the terms and limitations of the Notes, Article X of the
Indenture and this Guarantee. The validity and enforceability of this Guarantee
shall not be affected by the fact that it is not affixed to any particular Note.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture, dated as of February 4, 2013, among the Company, the
Guarantors named therein and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Trustee”), as amended or supplemented (the “Indenture”), governing
the Company’s issuance of the Notes.
The obligations of each of the Guarantors to the Holders of Notes and to the
Trustee pursuant to this Guarantee and the Indenture are expressly set forth in
Article X of the Indenture and reference is hereby made to the Indenture for the
precise terms of this Guarantee and all of the other provisions of the Indenture
to which this Guarantee relates.
THIS GUARANTEE, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO THIS GUARANTEE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAWS RULES THAT WOULD APPLY THE LAWS OF ANY OTHER JURISDICTION. Each
of the Guarantors hereto agrees to submit to the jurisdiction of the courts of
the State of New York sitting in the County of New York, or of the United States
of America for the Southern District of New York in any action or proceeding
arising out of or relating to this Guarantee.
This Guarantee is subject to suspension and release upon the terms set forth in
the Indenture.
The undersigned acknowledge that this Guarantee is subject to the TIA and each
of the undersigned agrees to discharge its duties under the TIA.

F-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Guarantors listed on Schedule I hereto has
caused this Guarantee to be duly executed.


Dated:                     
Authorized signatory for each of the Guarantors
listed on Schedule I hereto



By:     
Name:    
Title:











F-2

--------------------------------------------------------------------------------




SCHEDULE I


Guarantors


308 Furman, Ltd.
360 Developers, LLC
Ann Arundel Farms, Ltd.
Aquaterra Utilities, Inc.
Asbury Woods L.L.C.
Astoria Options, LLC
Autumn Creek Development, Ltd.
Aylon, LLC
Bainebridge 249, LLC
Bay Colony Expansion 369, Ltd.
Bay River Colony Development, Ltd.
BB Investment Holdings, LLC
BCI Properties, LLC
Bellagio Lennar, LLC
Belle Meade LEN Holdings, LLC
Belle Meade Partners, LLC
BPH I, LLC
Bramalea California, Inc.
Bressi Gardenlane, LLC
Builders LP, Inc.
Cambria L.L.C.
Cary Woods, LLC
Casa Marina Development, LLC

Schedule I - 1

--------------------------------------------------------------------------------




Caswell Acquisition Group, LLC
Cedar Lakes II, LLC
Chancellor Place at Hamilton, LLC
Cherrytree II LLC
CL Ventures, LLC
Coco Palm 82, LLC
Colonial Heritage LLC
Concord Station, LLP
Coto de Caza, Ltd., Limited Partnership
Coventry L.L.C.
CPFE, LLC
CP Red Oak Management, LLC
CP Red Oak Partners, Ltd.
Creekside Crossing, L.L.C.
Danville Tassajara Partners, LLC
Darcy-Joliet, LLC
DBJ Holdings, LLC
DTC Holdings of Florida, LLC
Estates Seven, LLC
Evergreen Village LLC
EV, LLC
F&R Florida Homes, LLC
F&R QVI Home Investments USA, LLC
FLORDADE LLC
Fox-Maple Associates, LLC

F-2

--------------------------------------------------------------------------------




Friendswood Development Company, LLC
Garco Investments, LLC
Greentree Holdings, LLC
Greystone Construction, Inc.
Greystone Homes of Nevada, Inc.
Greystone Homes, Inc.
Greystone Nevada, LLC
Greywall Club L.L.C.
Hammocks Lennar, LLC
Harveston, LLC
Haverford Venture L.L.C.
Haverton L.L.C.
HCC Investors, LLC
Heathcote Commons LLC
Heritage of Auburn Hills, L.L.C.
Hewitts Landing Trustee, LLC
Home Buyer's Advantage Realty, Inc.
Homecraft Corporation
HTC Golf Club, LLC
Inactive Companies, LLC
Independence L.L.C.
Isles at Bayshore Club, LLC
Lakelands at Easton, L.L.C.
Lakeside Farm, LLC
Largo Park Multifamily Developer, LLC

F-3

--------------------------------------------------------------------------------




LCD Asante, LLC
Legends Club, LLC
Legends Golf Club, LLC
LEN - Belle Meade, LLC
LEN – CG South, LLC
LEN - Palm Vista, LLC
LEN Paradise Cable, LLC
LEN Paradise Operating, LLC
Len Paradise, LLC
Lencraft, LLC
LENH I, LLC
Len-Hawks Point, LLC
Lennar - BVHP, LLC
Lennar Aircraft I, LLC
Lennar Arizona Construction, Inc.
Lennar Arizona, Inc.
Lennar Associates Management Holding Company
Lennar Associates Management, LLC
Lennar Avenue One, LLC
Lennar Bridges, LLC
Lennar Buffington Colorado Crossing, L.P.
Lennar Buffington Zachary Scott, L.P.
Lennar Carolinas, LLC
Lennar Central Park, LLC
Lennar Central Region Sweep, Inc.

F-4

--------------------------------------------------------------------------------




Lennar Central Texas, L.P.
Lennar Chicago, Inc.
Lennar Cobra, LLC
Lennar Colorado, LLC
Lennar Colorado Minerals LLC
Lennar Communities Development, Inc.
Lennar Communities Nevada, LLC
Lennar Communities of Chicago L.L.C.
Lennar Communities, Inc.
Lennar Construction, Inc.
Lennar Coto Holdings, L.L.C.
Lennar Developers, Inc.
Lennar Distressed Investments, LLC
Lennar Family of Builders GP, Inc.
Lennar Family of Builders Limited Partnership
Lennar Fresno, Inc.
Lennar Gardens, LLC
Lennar Georgia, Inc.
Lennar Greer Ranch Venture, LLC
Lennar Heritage Fields, LLC
Lennar Hingham Holdings, LLC
Lennar Hingham JV, LLC
Lennar Homes Holding, LLC
Lennar Homes NJ, LLC
Lennar Homes of Arizona, Inc.

F-5

--------------------------------------------------------------------------------




Lennar Homes of California, Inc.
Lennar Homes of Texas Land and Construction, Ltd.
Lennar Homes of Texas Sales and Marketing, Ltd.
Lennar Homes, LLC
Lennar Illinois Trading Company, LLC
Lennar Imperial Holdings Limited Partnership
Lennar International Holding, LLC
Lennar International, LLC
Lennar Land Partners Sub II, Inc.
Lennar Land Partners Sub, Inc.
Lennar Layton, LLC
Lennar Long Beach Promenade Partners, LLC
Lennar Lytle, LLC
Lennar Mare Island, LLC
Lennar Marina A Funding, LLC
Lennar Massachusetts Properties, Inc.
Lennar Middletown, LLC
Lennar Multifamily Investors, LLC
Lennar New Jersey Properties, Inc.
Lennar New York, LLC
Lennar Northeast Properties LLC
Lennar Northeast Properties, Inc.
Lennar Northwest, Inc.
Lennar Pacific Properties Management, Inc.
Lennar Pacific Properties, Inc.

F-6

--------------------------------------------------------------------------------




Lennar Pacific, Inc.
Lennar PI Acquisition, LLC
Lennar PI Property Acquisition, LLC
Lennar PIS Management Company, LLC
Lennar PNW, Inc.
Lennar Point, LLC
Lennar Port Imperial South, LLC
Lennar Realty, Inc.
Lennar Renaissance, Inc.
Lennar Reno, LLC
Lennar Riverside West Urban Renewal Company, L.L.C.
Lennar Riverside West, LLC
Lennar Sacramento, Inc.
Lennar Sales Corp.
Lennar San Jose Holdings, Inc.
Lennar/Shadeland, LLC
Lennar Southland I, Inc.
Lennar Southwest Holding Corp.
Lennar Spencer's Crossing, LLC
Lennar Texas Holding Company
Lennar Trading Company, LP
Lennar Ventures, LLC
Lennar West Valley, LLC
Lennar.com Inc.
Lennar/LNR Camino Palomar, LLC

F-7

--------------------------------------------------------------------------------




Lennar-Lantana Boatyard, Inc.
LEN-Ryan 1, LLC
Len-Verandahs, LLP
LFS Holding Company, LLC
LH Eastwind, LLC
LH-EH Layton Lakes Estates, LLC
LHI Renaissance, LLC
LMI Fullerton, LLC
LMI Glencoe Dallas, LLC
LMI Las Colinas Station, LLC
LMI Naperville, LLC
LMI Naperville Investor, LLC
LMI Park Central, LLC
LMI Pearl Apartment Homes, LLC
LMICS, LLC
LMI-Contractors, LLC
LMI-Jacksonville Investor, LLC
LMI-JC Developer, LLC
LMI-JC, LLC
LMI-South Kings Development, LLC
LMI-West Seattle, LLC
LNC at Meadowbrook, LLC
LNC at Ravenna, LLC
LNC Communities I, Inc.
LNC Communities II, LLC

F-8

--------------------------------------------------------------------------------




LNC Communities III, Inc.
LNC Communities IV, LLC
LNC Communities IX, LLC
LNC Communities V, LLC
LNC Communities VI, LLC
LNC Communities VII, LLC
LNC Communities VIII, LLC
LNC Northeast Mortgage, Inc.
LNC Pennsylvania Realty, Inc.
Long Beach Development, LLC
Lori Gardens Associates II, LLC
Lori Gardens Associates III, LLC
Lori Gardens Associates, L.L.C.
Lorton Station, LLC
LW D'Andrea, LLC
Madrona Ridge L.L.C.
Madrona Village L.L.C.
Madrona Village Mews L.L.C.
Majestic Woods, LLC
Marble Mountain Partners, LLC
Mid-County Utilities, Inc.
Mission Viejo 12S Venture, LP
Mission Viejo Holdings, Inc.
Moffett Meadows Partners, LLC
NC Properties I, LLC

F-9

--------------------------------------------------------------------------------




NC Properties II, LLC
Northbridge L.L.C.
Northeastern Properties LP, Inc.
OHC/Ascot Belle Meade, LLC
One SR, L.P.
Palm Gardens At Doral Clubhouse, LLC
Palm Gardens at Doral, LLC
Palm Vista Preserve, LLC
PD-Len Boca Raton, LLC
PD-Len Delray, LLC
PG Properties Holding, LLC
Pioneer Meadows Development, LLC
Pioneer Meadows Investments, LLC
POMAC, LLC
Prestonfield L.L.C.
Providence Lakes, LLP
PT Metro, LLC
Raintree Village II L.L.C.
Raintree Village, L.L.C.
Renaissance Joint Venture
Reserve @ Pleasant Grove II LLC
Reserve @ Pleasant Grove LLC
Reserve at River Park, LLC
Reserve at South Harrison, LLC
Rivendell Joint Venture

F-10

--------------------------------------------------------------------------------




Rivenhome Corporation
RMV, LLC
Rutenberg Homes of Texas, Inc.
Rutenberg Homes, Inc. (Florida)
Rye Hill Company, LLC
R-Ranch Development, LLC
R-Ranch Orlando Lender, LLC
S. Florida Construction II, LLC
S. Florida Construction III, LLC
S. Florida Construction, LLC
San Lucia, LLC
Santa Ana Transit Village, LLC
Savannah Development, Ltd.
Savell Gulley Development, LLC
Scarsdale, LTD.
Schulz Ranch Developers, LLC
Seminole/70th, LLC
Siena at Old Orchard, LLC
South Development, LLC
Southbank Holding, LLC
Spanish Springs Development, LLC
St. Charles Active Adult Community, LLC
Stoney Corporation
Stoney Holdings, LLC
Stoneybrook Clubhouse, Inc.

F-11

--------------------------------------------------------------------------------




Stoneybrook Joint Venture
Strategic Cable Technologies, L.P.
Strategic Holdings, Inc. d/b/a Lennar Communications Ventures (LCV)
Strategic Technologies, LLC
Summerfield Venture L.L.C.
Summerwood, LLC
SunStreet Energy Group, LLC
TCO QVI, LLC
Temecula Valley, LLC
Terra Division, LLC
The Baywinds Land Trust
The Bridges at Rancho Santa Fe Sales Company, Inc.
The Bridges Club at Rancho Santa Fe, Inc.
The LNC Northeast Group, Inc.
The Preserve at Coconut Creek, LLC
Treviso Holding, LLC
Tustin Villas Partners, LLC
Tustin Vistas Partners, LLC
U.S. Home Corporation
U.S. Home of Arizona Construction Co.
U.S. Home Realty, Inc.
U.S.H. Los Prados, Inc.
U.S.H. Realty, Inc.
USH - Flag, LLC
USH (West Lake), Inc.

F-12

--------------------------------------------------------------------------------




USH Equity Corporation
USH LEE, LLC
USH Woodbridge, Inc.
UST Lennar GP PIS 10, LLC
UST Lennar GP PIS 7, LLC
Valencia at Doral, LLC
Vineyard Point 2009, LLC
WCP, LLC
West Chocolate Bayou Development, LLC
West Lake Village, LLC
West Seattle Project X, LLC
West Van Buren L.L.C.
Westchase, Inc.
Willowbrook Investors, LLC
Woodbridge Multifamily Developer I, LLC
Wright Farm, L.L.C.



F-13